
QuickLinks -- Click here to rapidly navigate through this document




EXHIBIT 10.38.1


MOLSON COORS INTERNATIONAL LP, as Issuer

and

THE GUARANTORS NAMED HEREIN, as Guarantors

and

COMPUTERSHARE TRUST COMPANY OF CANADA, as Trustee

--------------------------------------------------------------------------------

INDENTURE

Dated as of October 6, 2010


--------------------------------------------------------------------------------

--------------------------------------------------------------------------------






TABLE OF CONTENTS


 
   
  Page     ARTICLE I
DEFINITIONS AND INCORPORATION BY REFERENCE    
Section 1.01
 
Definitions
 
1 Section 1.02   Other Definitions   6 Section 1.03   Rules of Construction   6
 
 
ARTICLE II
THE SECURITIES
 
 
Section 2.01
 
Issuable in Series
 
6 Section 2.02   Establishment of Terms of Series and Tranches of Securities   6
Section 2.03   Execution and Authentication   9 Section 2.04   Paying Agent,
Registrar and Service Agent   10 Section 2.05   Paying Agent to Hold Money in
Trust   10 Section 2.06   Securityholder Lists   11 Section 2.07   Transfer and
Exchange   11 Section 2.08   Replacement Securities   11 Section 2.09  
Outstanding Securities   12 Section 2.10   Temporary Securities   12
Section 2.11   Cancellation   12 Section 2.12   Defaulted Interest   13
Section 2.13   Global Securities   13 Section 2.14   CUSIP Numbers   15
 
 
ARTICLE III
REDEMPTION
 
 
Section 3.01
 
Notices to Trustee
 
15 Section 3.02   Selection by Trustee of Securities To Be Redeemed   16
Section 3.03   Notice of Redemption   16 Section 3.04   Effect of Notice of
Redemption   17 Section 3.05   Deposit of Redemption Price   17 Section 3.06  
Securities Redeemed in Part   17
 
 
ARTICLE IV
COVENANTS
 
 
Section 4.01
 
Payment of Securities
 
17 Section 4.02   Compliance Certificate   17 Section 4.03   Further Instruments
and Acts   17 Section 4.04   Limitations on Secured Debt   17 Section 4.05  
Limitation on Sales and Leasebacks   19 Section 4.06   Future Guarantors   19
 
 
ARTICLE V
MERGER AND CONSOLIDATION
 
 
Section 5.01
 
When Parent or Issuer May Merge or Transfer Assets
 
19
 
 
ARTICLE VI
DEFAULTS AND REMEDIES
 
 
Section 6.01
 
Events of Default
 
20 Section 6.02   Acceleration   21 Section 6.03   Other Remedies   22

--------------------------------------------------------------------------------



 
   
  Page Section 6.04   Waiver of Past Defaults   22 Section 6.05   Control by
Majority   22 Section 6.06   Limitation on Suits   22 Section 6.07   Rights of
Holders to Receive Payment   23 Section 6.08   Collection Suit by Trustee   23
Section 6.09   Trustee May File Proofs of Claim   23 Section 6.10   Priorities  
23 Section 6.11   Undertaking for Costs   23 Section 6.12   Waiver of Stay or
Extension Laws   24
 
 
ARTICLE VII
TRUSTEE
 
 
Section 7.01
 
Duties of Trustee
 
24 Section 7.02   Rights of Trustee   25 Section 7.03   Individual Rights of
Trustee   25 Section 7.04   Trustee's Disclaimer   26 Section 7.05   Notice of
Defaults   26 Section 7.06   Compensation and Indemnity   26 Section 7.07  
Experts   27 Section 7.08   Replacement of the Trustee   27 Section 7.09  
Successor Trustee by Merger   28 Section 7.10   Eligibility; Disqualification  
28 Section 7.11   Securityholder List   28 Section 7.12   Initial Appointment of
the Trustee   28 Section 7.13   Third Party Interests.   29 Section 7.14  
Trustee Not Bound to Act.   29 Section 7.15   Privacy Laws   29 Section 7.16  
S.E.C. Reporting   29
 
 
ARTICLE VIII
DISCHARGE OF INDENTURE; DEFEASANCE
 
 
Section 8.01
 
Discharge of Liability on Securities; Defeasance
 
29 Section 8.02   Conditions to Defeasance   30 Section 8.03   Application of
Trust Money   31 Section 8.04   Repayment to Issuer   31 Section 8.05  
Indemnity for Government Obligations   32 Section 8.06   Reinstatement   32
 
 
ARTICLE IX
AMENDMENTS
 
 
Section 9.01
 
Without Consent of Holders
 
32 Section 9.02   With Consent of Holders   33 Section 9.03   Revocation and
Effect of Consents and Waivers   34 Section 9.04   Notation on or Exchange of
Securities   34 Section 9.05   Trustee To Sign Amendments   34 Section 9.06  
Payment for Consent   34
 
 
ARTICLE X
GUARANTIES
 
 
Section 10.01
 
Guaranties
 
35 Section 10.02   Limitation on Liability   36 Section 10.03   Successors and
Assigns   36 Section 10.04   No Waiver   36

--------------------------------------------------------------------------------



 
   
  Page Section 10.05   Modification   36 Section 10.06   Release of Subsidiary
Guarantor   37 Section 10.07   Contribution   37
 
 
ARTICLE XI
MISCELLANEOUS
 
 
Section 11.01
 
Notices
 
37 Section 11.02   Certificate and Opinion as to Conditions Precedent   38
Section 11.03   Statements Required in Certificate or Opinion   38 Section 11.04
  When Securities Disregarded   38 Section 11.05   Rules by Trustee, Paying
Agent and Registrar   38 Section 11.06   Legal Holidays   38 Section 11.07  
Governing Law   39 Section 11.08   No Recourse Against Others   39 Section 11.09
  Successors   39 Section 11.10   Appointment of Authorized Agent   39
Section 11.11   Multiple Originals   39 Section 11.12   Table of Contents;
Headings   39 Section 11.13   Language of Notices, Etc   39 Section 11.14  
Submission to Jurisdiction   39 Section 11.15   Force Majeure   40

--------------------------------------------------------------------------------





        THIS INDENTURE, dated as of October 6, 2010, is entered into among
MOLSON COORS INTERNATIONAL LP, a Delaware limited partnership (the "Issuer"),
MOLSON COORS BREWING COMPANY, a Delaware corporation (the "Parent"), COORS
BREWING COMPANY, a Colorado corporation, MOLSON CANADA 2005, an Ontario
partnership, CBC HOLDCO, INC., a Colorado corporation, COORS INTERNATIONAL
HOLDCO ULC, a Nova Scotia unlimited liability company, MOLSON COORS CALLCO ULC,
a Nova Scotia unlimited liability company, MOLSON COORS INTERNATIONAL
GENERAL ULC, a Nova Scotia unlimited liability company, MOLSON COORS CAPITAL
FINANCE ULC, a Nova Scotia unlimited liability company, and COMPUTERSHARE TRUST
COMPANY OF CANADA, a trust company duly existing under the laws of Canada (the
"Trustee").

        Each party agrees as follows for the benefit of the other parties and
for the equal and ratable benefit of the Holders of the securities issued under
this Indenture (the "Securities"):


ARTICLE I
DEFINITIONS AND INCORPORATION BY REFERENCE


        Section 1.01    Definitions.    

        "Additional Amounts" means any additional amounts which are required to
be paid by the Issuer, the Parent and/or any Guarantor with respect to any
Security as set forth in a supplemental indenture hereto including, without
limitation, interest to be paid with respect to any Security.

        "Additional Debt" means any senior unsecured debt issued by the Parent
or the Issuer in future capital market transactions.

        "Affiliate" of any specified Person means any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified Person. For the purposes of this definition,
"control" when used with respect to any Person means the power to direct the
management and policies of such Person, directly or indirectly, whether through
the ownership of voting securities, by contract or otherwise; and the terms
"controlling" and "controlled" have meanings correlative to the foregoing.

        "Attributable Debt" means, as to any particular lease under which any
Person is at the time liable and at any date as of which the amount of such
liability is to be determined, the total net amount of rent required to be paid
by such Person under such lease during the remaining primary term thereof,
discounted from the respective due dates thereof to such date at the actual
percentage rate inherent in such arrangements as determined in good faith by the
Parent. The net amount of rent required to be paid under any such lease for any
such period shall be the aggregate of the amount payable by the lessee with
respect to such period after excluding amounts required to be paid on account of
maintenance and repairs, insurance, taxes, assessments and similar charges. In
the case of any lease which is terminable by the lessee upon the payment of a
penalty, such net amount shall also include the amount of such penalty, but no
rent shall be considered as required to be paid under such lease subsequent to
the first date upon which it may be terminated.

        "Bankruptcy Custodian" means any receiver, interim receiver, receiver
and manager, trustee, assignee, liquidator, custodian or similar official under
any Bankruptcy Law.

        "Bankruptcy Law" means the Bankruptcy and Insolvency Act (Canada), the
Companies' Creditors Arrangement Act (Canada), Title 11 of the United States
Code, or any similar Canadian or United States federal, state, or provincial law
for the relief of debtors.

        "Board Resolution" means a copy of a resolution certified by the
Secretary or an Assistant Secretary of the Issuer to have been adopted by the
board of directors of the general partner of the Issuer, on behalf of the
Issuer, or pursuant to authorization by the board of directors of the general
partner of the Issuer, on behalf of the Issuer, and to be in full force and
effect on the date of the certificate and delivered to the Trustee.

--------------------------------------------------------------------------------



        "Board of Directors" means the Board of Directors of the Parent or any
committee thereof duly authorized to act on behalf of such Board.

        "Business Day" means each day which is not a Legal Holiday.

        "Canadian Dollar" and "Cdn.$" means a dollar or other equivalent unit in
such coin or currency of Canada as at the time shall be legal tender for the
payment of public and private debt.

        "Canadian Government Obligations" means direct obligations (or
certificates representing an ownership interest in such obligations) of Canada
(including any agency or instrumentality thereof) for the payment of which the
full faith and credit of Canada is pledged and which are not callable at the
issuer's option.

        "Capital Stock" of any Person means any and all shares, interests,
rights to purchase, warrants, options, participations, units or other
equivalents of or interests in (however designated) equity of such Person,
including any preferred stock, but excluding any debt securities convertible
into such equity.

        "Consolidated Net Tangible Assets" means the consolidated total assets
of the Parent, including its consolidated Subsidiaries, after deducting current
liabilities (except for those which are Funded Debt or the current maturities of
Funded Debt) and goodwill, trade names, trademarks, patents, unamortized debt
discount and expense, organization and developmental expenses and other like
segregated intangibles. Deferred income taxes, deferred investment tax credit or
other similar items, as calculated in accordance with GAAP, will not be
considered as a liability or as a deduction from or adjustment to total assets.

        "Corporate Trust Office" means Computershare Trust Company of Canada,
100 University Avenue, 9th Floor, North Tower, Toronto, Ontario, M5J 2Y1.

        "Custodian" means the Trustee, as custodian with respect to some or all
of the Securities in global form, or any successor entity thereto.

        "Debt" means, with respect to any Person:

        (1)   indebtedness for money borrowed of such Person, whether
outstanding on the date of this Indenture or thereafter incurred; and

        (2)   indebtedness evidenced by notes, debentures, bonds or other
similar instruments for the payment of which such Person is responsible or
liable.

        The amount of indebtedness of any Person at any date shall be the
outstanding balance at such date of all unconditional obligations as described
above and the amount of any contingent obligation at such date that would be
classified as indebtedness in accordance with GAAP; provided, however, that in
the case of indebtedness sold at a discount, the amount of such indebtedness at
any time will be the accreted value thereof at such time.

        "Default" means any event which is, or after notice or passage of time
or otherwise would be, an Event of Default.

        "Definitive Security" means a certificated Security registered in the
name of the holder thereof and issued in accordance with Section 2.03 hereof.

        "Depositary" means, with respect to the Securities issuable or issued in
whole or in part in global form, the Person specified in accordance with
Section 2.13 hereof as the Depositary with respect to the Securities, and any
and all successors thereto appointed as depositary hereunder and having become
such pursuant to the applicable provision of this Indenture.

2

--------------------------------------------------------------------------------



        "Existing Notes" means the 63/8% Notes due 2012 guaranteed by the
Parent, the 5.00% Senior Notes due 2015 guaranteed by the Parent, and/or the
2.5% Convertible Notes due 2013 issued by the Parent.

        "Funded Debt" of any Person means (a) all Debt of such Person having a
maturity of more than 12 months from the date as of which the determination is
made or having a maturity of 12 months or less but by its terms being renewable
or extendable beyond 12 months from such date at the option of such Person, or
(b) rental obligations of such Person payable more than 12 months from such date
under leases which are capitalized in accordance with GAAP (such rental
obligations to be included in Funded Debt at the amount so capitalized).

        "GAAP" means generally accepted accounting principles in the United
States which are in effect on the Issue Date. At any time after the Issue Date,
the Parent may elect to apply International Financial Reporting Standards
("IFRS") accounting principles in lieu of GAAP and, upon any such election,
references herein to GAAP shall thereafter be construed to mean IFRS on the date
of such election; provided that any such election, once made, shall be
irrevocable; provided, further, that any calculation or determination in this
Indenture or in any supplemental indenture that requires the application of GAAP
for periods that include fiscal quarters ended prior to the Parent's election to
apply IFRS shall remain as previously calculated or determined in accordance
with GAAP. The Parent shall give notice of any such election made in accordance
with this definition to the Trustee.

        "Global Security" when used with respect to any Series of Securities
issued hereunder or any Tranche of any Series of Securities issued hereunder,
means a Security (1) which is executed by the Issuer and authenticated and
delivered by the Trustee to the Depositary or pursuant to the Depositary's
instruction, all in accordance with this Indenture and an indenture supplemental
hereto, if any, or with a Board Resolution and pursuant to an Issuer Order,
(2) which shall be registered in the name of the Depositary or its nominee and
which shall represent, and shall be denominated in an amount equal to the
aggregate principal amount of, all the outstanding Securities of such Series or,
if such Series contains more than one Tranche, of such Tranche or any portion
thereof, in either case having the same terms, including, without limitation,
the same original issue date, date or dates on which principal is due, and
interest rate or method of determining interest and which shall bear the Global
Security Legend.

        "Global Security Legend" means the legend set forth in Section 2.13(c),
which is required to be placed on all Global Securities issued under this
Indenture.

        "Guarantors" means the Parent and the Subsidiary Guarantors.

        "Guaranty" means a Parent Guaranty or a Subsidiary Guaranty.

        "Guaranty Agreement" means a supplemental indenture, in a form
satisfactory to the Trustee, pursuant to which a Subsidiary Guarantor guarantees
the Issuer's obligations with respect to the Securities on the terms provided
for in this Indenture.

        "Holder" or "Securityholder" means the Person in whose name a Security
is registered on the Registrar's books.

        "Indenture" means this Indenture dated as of October 6, 2010 among the
Issuer, the Parent, the Subsidiary Guarantors and the Trustee, as amended or
supplemented from time to time.

        "Interest Payment Date" when used with respect to any Series of
Securities or, if such Series contains more than one Tranche, any Tranche, means
the dates specified in such Securities for the payment of any installment of
interest on those Series or Tranche, as the case may be, of Securities.

3

--------------------------------------------------------------------------------



        "Issue Date" means, with respect to any Series of Securities or, if such
Series contains more than one Tranche, any Tranche, the date on which the
initial Securities of such Series or Tranche, as the case may be, are first
issued.

        "Issuer" means the party named as such in this Indenture until a
successor replaces it and, thereafter, means the successor.

        "Issuer Order" means a written order signed in the name of the Issuer by
an Officer who must be the Issuer's principal executive officer, principal
financial officer or principal accounting officer.

        "Maturity," when used with respect to any Security or installment of
principal thereof, means the date on which the principal of such Security or
such installment of principal becomes due and payable as therein or herein
provided, whether at the Stated Maturity or by declaration of acceleration, call
for redemption, notice of option to elect repayment or otherwise.

        "Mortgage" means any mortgage, pledge, security interest, encumbrance,
lien or similar charge.

        "Officer" means, with respect to any Person (other than a Trustee), the
Chairman of the Board, the President, any Vice President, the Treasurer or the
Secretary of such Person.

        "Officers' Certificate" means a certificate signed by one Officer of the
Parent and one Officer of the Issuer.

        "Opinion of Counsel" means a written opinion from legal counsel who is
acceptable to the Trustee receiving such opinion. The counsel may be an employee
of or counsel to the Issuer or the Trustee.

        "Original Issue Discount Security" means any Security that provides for
an amount less than the stated principal amount thereof to be due and payable
upon declaration of acceleration of the maturity thereof pursuant to
Section 6.02.

        "Parent" means Molson Coors Brewing Company and its successors.

        "Parent Guaranty" means any guarantee by the Parent of the Issuer's
obligations with respect to any Series of Securities issued under this
Indenture.

        "Person" means any individual, company, corporation, partnership,
limited liability company, joint venture, association, joint-stock company,
trust, unincorporated organization, government or any agency or political
subdivision thereof or any other entity.

        "principal" of a Security means the principal of the Security plus the
premium, if any, payable on the Security which is due or overdue or is to become
due at the relevant time.

        "Principal Property" means any brewery, manufacturing, processing or
packaging plant or warehouse owned at the date of this Indenture or thereafter
acquired by the Parent, the Issuer or any Restricted Subsidiary that is located
within the United States or Canada, other than any property which, in the
opinion of the Board of Directors, is not of material importance to the total
business conducted by the Parent, the Issuer and the Restricted Subsidiaries as
an entirety.

        "Restricted Subsidiary" means a Subsidiary of the Parent or the Issuer:
(a) substantially all the property of which is located, or substantially all the
business of which is carried on, within the United States or Canada; and
(b) which owns a Principal Property.

        "SEC" means the United States Securities and Exchange Commission.

        "Security" or "Securities" means each security issued formally by the
Issuer under this Indenture.

        "Senior Debt" means, with respect to any Person, Debt of such Person,
whether outstanding on the date of this Indenture or thereafter incurred unless,
in the instrument creating or evidencing the same or pursuant to which the same
is outstanding, it is provided that such obligations are subordinate

4

--------------------------------------------------------------------------------




in right of payment to the Securities or the Parent Guaranty, as the case may
be; provided, however, that Senior Debt shall not include:

(1)any Debt of such Person owing to the Parent or any affiliate of the Parent;
or

(2)any Debt of such Person (and any accrued and unpaid interest in respect
thereof) which is subordinate or junior in any respect to any other Debt of such
Person.

        "Series" or "Series of Securities" means each series of debentures,
notes or other debt instruments of the Issuer created pursuant to Sections 2.01
and 2.02 hereof.

        "Significant Subsidiary" means any Subsidiary of the Parent that would
be a "Significant Subsidiary" within the meaning of Rule 1-02 under
Regulation S-X promulgated by the SEC.

        "Stated Maturity," when used with respect to any Security, means the
date specified in such Security as the fixed date on which an amount equal to
the principal amount of such Security is due and payable.

        "Subsidiary" means, with respect to any Person, any other Person more
than 50% of the outstanding Voting Stock of which at the time of determination
is owned, directly or indirectly, by such first Person and/or one or more other
Subsidiaries of such first Person.

        "Subsidiary Guarantors" means Coors Brewing Company, Molson Canada 2005,
CBC Holdco, Inc., Coors International Holdco ULC, Molson Coors Callco ULC,
Molson Coors International General ULC, Molson Coors Capital Finance ULC and any
of the Parent's future Subsidiaries or any one or combination of such
Subsidiaries to the extent designated in accordance with Section 2.02 as a
"Subsidiary Guarantor" for a particular Series of Securities, until in each
case, such entity is released as a guarantor pursuant to the terms of this
Indenture.

        "Subsidiary Guaranty" means any guarantee by a Subsidiary Guarantor of
the Issuer's obligations with respect to any Series of Securities under this
Indenture.

        "Tranche" means each tranche of debentures, notes or other debt
instruments of the Issuer created pursuant to Sections 2.01 and 2.02 hereof.

        "Trustee" means the party named as the Trustee in this Indenture until a
successor shall have been appointed pursuant to the applicable provisions of
this Indenture, and, thereafter, means the party who is then the Trustee
hereunder.

        "Trust Officer" means, when used with respect to the Trustee, any
officer within the corporate trust department of the Trustee.

        "Voting Stock" of a Person means all classes of Capital Stock or other
interests (including partnership interests) of such Person then outstanding and
normally entitled (without regard to the occurrence of any contingency) to vote
in the election of directors, managers or Trustee thereof.

5

--------------------------------------------------------------------------------



        Section 1.02    Other Definitions.    

TERM
  Defined in
Section "Agent"   2.04 "covenant defeasance option"   8.01(b) "CUSIP"   2.12
"Event of Default"   6.01 "Guaranteed Obligation"   10.01 "Initial Lien"  
4.04(a) "ISIN"   2.12 "legal defeasance option"   8.01(b) "Legal Holiday"  
11.06 "Paying Agent"   2.04 "Registrar"   2.04 "Retiring Trustee"   7.08
"Service Agent"   2.04 "Successor Issuer"   5.01 "Successor Parent"   5.01

        Section 1.03    Rules of Construction.    Unless the context otherwise
requires:

(1)a term has the meaning assigned to it;

(2)an accounting term not otherwise defined has the meaning assigned to it in
accordance with GAAP;

(3)"or" is not exclusive;

(4)"including" means including without limitation;

(5)words in the singular include the plural and words in the plural include the
singular;

(6)provisions apply to successive events and transactions; and

(7)references to sections of or rules under the Securities Act shall be deemed
to include substitute, replacement or successor sections or rules adopted by the
SEC from time to time.


ARTICLE II
THE SECURITIES


        Section 2.01    Issuable in Series.    The aggregate principal amount of
Securities that may be executed, authenticated and delivered under this
Indenture is unlimited. The Securities may be issued in one or more Series. Each
Series may contain one or more Tranches. In the case of Securities of a Series
to be issued from time to time, one or more supplemental indentures may provide
for the method by which specified terms (such as interest rate, maturity date,
record date or date from which interest shall accrue) are to be determined. All
Securities of any one Series shall be substantially identical except that they
may vary as to denomination and the rate or rates of interest, if any, the date
or dates from which interest shall accrue, maturity, the denominations in which
such Securities are issued, the currency in which such Securities are payable
and except as may otherwise be provided in any indenture supplemental hereto.
All Securities of any one Tranche shall be substantially identical except that
they may vary as to issue price. Securities may differ between Series in respect
of any matters.

        Section 2.02    Establishment of Terms of Series and Tranches of
Securities.    At or prior to the issuance of any Securities within a Series,
the following shall be established in one or more

6

--------------------------------------------------------------------------------




supplemental indentures as to the Series generally if the Series will contain
only one Tranche or as to each Tranche if the Series will contain more than one
Tranche as reflecting terms set forth in a Board Resolution or an Officers'
Certificate pursuant to authority granted under a Board Resolution:

        (a)   the title of the Securities of the Series or Tranche (which shall
distinguish the Securities of that particular Series or Tranche from the
Securities of any other Series or Tranche);

        (b)   any limit upon the aggregate principal amount of the Securities of
the Series or Tranche which may be executed, authenticated and delivered under
this Indenture (except for Securities executed, authenticated and delivered upon
registration of transfer of, or in exchange for, or in lieu of, other Securities
of the Series or Tranche under the provisions of this Indenture);

        (c)   the date or dates on which the principal and premium, if any, of
the Securities of the Series or Tranche are payable;

        (d)   the rate or rates (which may be fixed or variable) at which the
Securities of the Series or Tranche shall bear interest, if any, or the method
of determining such rate or rates, the date or dates from which such interest,
if any, shall accrue, the Interest Payment Dates on which such interest, if any,
shall be payable or the method by which such dates will be determined, the
record dates, for the determination of Holders thereof to whom such interest is
payable (in the case of Securities in registered form), and the basis upon which
such interest will be calculated if other than that of a 360-day year of twelve
30-day months;

        (e)   the currency or currencies, including composite currencies, in
which Securities of the Series or Tranche shall be denominated and in which
payment of the principal of (and premium, if any) and interest on the Securities
shall be payable, if other than Canadian Dollars;

        (f)    the place or places, if any, in addition to or instead of the
Corporate Trust Office of the Trustee, where the principal, premium and interest
with respect to Securities of such Series or Tranche shall be payable or the
method of such payment, if by wire transfer, mail or other means;

        (g)   the price or prices at which, the period or periods within which,
and the terms and conditions upon which, Securities of the Series or Tranche may
be redeemed, in whole or in part at the option of the Issuer or otherwise;

        (h)   the date as to which any Security of the Series or Tranche
represented in registered form shall be dated if other than the Issue Date;

        (i)    if any Securities of the Series or Tranche are to be issued as
one or more Global Securities representing individual Securities of the Series
or Tranche;

        (j)    the obligation, if any, of the Issuer to redeem, purchase or
repay the Securities of the Series or Tranche pursuant to any sinking fund or
analogous provisions or at the option of a Holder thereof and the price or
prices at which, the period or periods within which, and the terms and
conditions upon which, Securities of the Series or Tranche shall be redeemed,
purchased or repaid, in whole or in part, pursuant to such obligations;

        (k)   the terms, if any, upon which the Securities of the Series or
Tranche may be convertible into or exchanged for any of the Issuer's limited
partnership units or other interests in the Issuer, other debt securities,
options, warrants or other securities of any kind and the terms and conditions
upon which such conversion or exchange shall be effected, including the initial
conversion or exchange price or rate, the conversion or exchange period and any
other additional provisions;

        (l)    if other than denominations of $1,000 and any integral multiple
thereof, the denominations in which the Securities of the Series or Tranche
shall be issuable;

7

--------------------------------------------------------------------------------



        (m)  with respect to any Securities of the Series or Tranche that have
been issued in multiple currencies, the manner in which the relative voting
rights of the Securities of the Series or Tranche will be determined;

        (n)   if the amount of principal, premium (if any) or interest with
respect to the Securities of the Series or Tranche may be determined with
reference to an index or pursuant to a formula or other method, the manner in
which such amounts will be determined and the calculation agent, if any, with
respect thereto;

        (o)   if the principal amount payable at the Stated Maturity of
Securities of the Series or Tranche will not be determinable as of any one or
more dates prior to such Stated Maturity, the amount that will be deemed to be
such principal amount as of any such date for any purpose, including the
principal amount thereof which will be due and payable upon any Maturity other
than the Stated Maturity and which will be deemed to be outstanding as of any
such date (or, in any such case, the manner in which such deemed principal
amount is to be determined), and if necessary, the manner of determining the
equivalent thereof in Canadian Dollars or any other applicable currency;

        (p)   any changes or additions to Article VIII;

        (q)   if other than the principal amount thereof, the portion of the
principal amount of the Securities of the Series or Tranche that shall be
payable upon declaration of acceleration of the maturity thereof pursuant to
Section 6.02;

        (r)   the terms, if any, of the transfer, mortgage, pledge or assignment
or grant of a security interest as security for the Securities of the Series or
Tranche of or on any properties, assets, moneys, proceeds, securities or other
collateral, and any corresponding changes to provisions of this Indenture as
then in effect;

        (s)   any addition to or change in the Events of Default which applies
to any Securities of the Series or Tranche and any change in the right of the
Trustee or the requisite Holders of such Securities of the Series or Tranche to
declare the principal amount of, premium, if any, and interest on such
Securities of the Series or Tranche due and payable pursuant to Section 6.02;

        (t)    if the Securities of the Series or Tranche shall be issued in
whole or in part in the form of a Global Security, the terms and conditions, if
any, upon which such Global Security may be exchanged in whole or in part for
individual Definitive Securities of such Series or Tranche, the Depositary for
such Global Security and the form of any legend or legends to be borne by any
such Global Security in addition to or in lieu of the Global Securities Legend;

        (u)   the Trustee, authenticating agent, Paying Agent, transfer agent,
Service Agent or Registrar;

        (v)   the applicability of the covenants (and the related definitions)
set forth in Article IV or V and any additions or changes thereto;

        (w)  the names, if any, of the Subsidiary Guarantors and any addition to
or change in the terms of the Subsidiary Guaranties relating to the Series or
Tranche, including any provisions related to their subordination;

        (x)   any addition to or change in the terms of the Parent Guaranty, if
any, applicable to the Securities of the Series or Tranche, including any
provisions related to its subordination;

        (y)   the subordination, if any, of the Securities of the Series or
Tranche pursuant to this Indenture;

        (z)   with regard to Securities of the Series or Tranche that do not
bear interest, the dates for certain required reports to the Trustee;

        (aa) the terms applicable to Original Issue Discount Securities,
including the rate or rates at which original issue discount will accrue; and

8

--------------------------------------------------------------------------------



        (bb) any other terms of Securities of the Series or Tranche (which terms
shall not be prohibited by, or inconsistent with, the provisions of this
Indenture).

        All Securities of any one Series or Tranche need not be issued at the
same time and may be issued from time to time, consistent with the terms of this
Indenture, if so provided by or pursuant to the supplemental indenture referred
to above, and the authorized principal amount of any Series or Tranche may not
be increased to provide for issuances of additional Securities of such Series or
Tranche, unless otherwise provided in such supplemental indenture.

        Whenever in this Indenture there is mentioned, in any context, the
payment of principal, premium, if any, interest, or any other amount payable
under or with respect to a note or a guaranty, such mention shall be deemed to
include mention of the payment of Additional Amounts to the extent that, in such
context, Additional Amounts are, were or would be payable in respect thereof.

        Except as otherwise contemplated by this Section 2.02, interest on the
Securities of any Series or Tranche shall be computed on the basis of a 360-day
year of twelve 30-day months. For the purposes of disclosure under the Interest
Act (Canada), the yearly rate of interest to which any rate of interest payable
under a Security, which is to be calculated on any basis other than a full
calendar year, its equivalent may be determined by multiplying the rate by a
fraction, the numerator of which is the number of days in the calendar year in
which the period for which interest at such rate is payable and the denominator
of which is the number of days comprising such other basis.

        The first payment of interest on any Security of any Series or Tranche
originally issued between a specified record date and an Interest Payment Date
shall be made on the Interest Payment Date immediately following the next
succeeding record date to the Holders on such next succeeding record date.

        Section 2.03    Execution and Authentication.    One Officer of the
Issuer shall sign the Securities for the Issuer by manual or facsimile
signature.

        If an Officer whose signature is on a Security no longer holds that
office at the time the Security is authenticated, the Security shall
nevertheless be valid. A Security shall not be valid until authenticated by the
manual signature of the Trustee or an authenticating agent. The signature shall
be conclusive evidence that the Security has been authenticated under this
Indenture.

        The Trustee shall at any time, and from time to time, authenticate
Securities for original issue in the principal amount provided in the
supplemental indenture hereto upon receipt by the Trustee of an Issuer Order.
Such Issuer Order may authorize authentication and delivery pursuant to oral or
electronic instructions from the Issuer or its duly authorized agent or agents,
which oral instructions shall be promptly confirmed in writing. Each Security
shall be dated the date of its authentication unless otherwise provided by a
supplemental indenture hereto.

        The aggregate principal amount of Securities of any Series or Tranche
outstanding at any time may not exceed any limit upon the maximum principal
amount for such Series or Tranche set forth in the supplemental indenture hereto
delivered pursuant to Section 2.02, except as provided in Section 2.08.

        Prior to the issuance of Securities of any Series or Tranche, the
Trustee shall have received and (subject to Section 7.02) shall be fully
protected in relying on: (a) one or more supplemental indentures hereto
establishing the form of the Securities of that Series or Tranche and the terms
of the Securities of that Series or Tranche, (b) an Officers' Certificate
complying with Section 11.02, and (c) an Opinion of Counsel complying with
Section 11.02.

        The Trustee may decline to authenticate and deliver any Securities of
such Series or Tranche if the Trustee, being advised by counsel, determines that
such action may not lawfully be taken.

9

--------------------------------------------------------------------------------



        The Trustee may appoint an authenticating agent reasonably acceptable to
the Issuer to authenticate the Securities. Unless limited by the terms of such
appointment, an authenticating agent may authenticate Securities whenever the
Trustee may do so. Each reference in this Indenture to authentication by the
Trustee includes authentication by such agent. An authenticating agent has the
same rights as any Registrar, Paying Agent or Service Agent.

        Section 2.04    Paying Agent, Registrar and Service Agent.    The Issuer
shall maintain, with respect to each Series and Tranche of Securities, an office
or agency in the City of Toronto, Ontario (or any other place or places
specified with respect to such Series or Tranche pursuant to Section 2.02) where
Securities of such Series or Tranche may be presented or surrendered for payment
("Paying Agent"), where Securities of such Series or Tranche may be presented
for registration of transfer or exchange ("Registrar") and where notices and
demands to or upon the Issuer in respect of the Securities of such Series or
Tranche and this Indenture (not including, however, service of process) may be
served ("Service Agent" and collectively with the Paying Agent and the
Registrar, the "Agents" and each, an "Agent"). The Trustee, as Registrar, shall
keep a register with respect to each Series and Tranche of Securities and to
their transfer and exchange. The Issuer will give prompt written notice to the
Trustee of the name and address, and any change in the name or address, of each
Registrar, Paying Agent or Service Agent. If at any time the Issuer shall fail
to maintain any such required Registrar, Paying Agent or Service Agent or shall
fail to furnish the Trustee with the name and address thereof, such
presentations, surrenders, notices and demands (other than service of process)
may be made or served at the Corporate Trust Office of the Trustee, and the
Issuer hereby appoints the Trustee as its agent to receive all such
presentations, surrenders, notices and demands.

        The Issuer may also from time to time designate one or more
co-registrars, additional paying agents or additional service agents and may
from time to time rescind such designations; provided, however, that no such
designation or rescission shall in any manner relieve the Issuer of its
obligations to maintain a Registrar, Paying Agent and Service Agent in each
place so specified pursuant to Section 2.02 for Securities of any Series or
Tranche for such purposes. The Issuer will give prompt written notice to the
Trustee of any such designation or rescission and of any change in the name or
address of any such co-registrar, additional paying agent or additional service
agent. The term "Registrar" includes any co-registrar; the term "Paying Agent"
includes any additional paying agent; and the term "Service Agent" includes any
additional service agent.

        The Issuer hereby appoints the Trustee as the initial Registrar, Paying
Agent and Service Agent for each Series and Tranche unless another Registrar,
Paying Agent or Service Agent, as the case may be, is appointed prior to the
time Securities of that Series or Tranche are first issued.

        Section 2.05    Paying Agent to Hold Money in Trust.    The Issuer shall
require each Paying Agent, other than a Trustee, to agree in writing that the
Paying Agent will hold in trust, for the benefit of Holders of any Series of
Securities, or the Trustee, all money held by the Paying Agent for the payment
of principal of or interest on the Series of Securities, and will notify the
Trustee of any default by the Issuer in making any such payment. While any such
default continues, the Trustee may require a Paying Agent to pay all money held
by it to the Trustee. The Issuer at any time may require a Paying Agent to pay
all money held by it to the Trustee. Upon payment over to the Trustee, the
Paying Agent (if other than the Issuer or a Subsidiary) shall have no further
liability for the money. If the Issuer, the Parent or a Subsidiary of the Parent
acts as Paying Agent, it shall segregate and hold in a separate trust fund for
the benefit of Holders of any Series of Securities all money held by it as
Paying Agent.

10

--------------------------------------------------------------------------------





        Section 2.06    Securityholder Lists.    The Trustee, as Registrar,
shall preserve in as current a form as is reasonably practicable the most recent
list available to it of the names and addresses of Holders of each Series and
Tranche of Securities. The Trustee shall from time to time when requested to do
so by the Issuer furnish the Issuer with a list of the names and addresses of
Holders of each Series and Tranche of Securities entered on the register kept by
the Trustee and showing the principal amount of each Series and Tranche of
Securities held by each such Holder. If the Trustee is not the Registrar, the
Issuer shall furnish to the Trustee, in writing, at least five Business Days
before each Interest Payment Date and at such other times as the Trustee may
request in writing a list, in such form and as of such date as the Trustee may
reasonably require, of the names and addresses of Holders of each Series or
Tranche of Securities.

        Section 2.07    Transfer and Exchange.    When Securities are presented
to the Registrar or a co-registrar with a request to register a transfer or to
exchange them for an equal principal amount of Securities of the same Series
(and, in the case of a Series with more than one Tranche, the same Tranche)
containing identical terms and provisions, the Registrar shall register the
transfer or make the exchange if its requirements for such transactions are met.
To permit registrations of transfers and exchanges, the Issuer shall issue and
execute, and the Trustee shall authenticate and deliver, Securities at the
Registrar's request. No service charge shall be made for any registration of
transfer or exchange (except as otherwise expressly permitted herein), but the
Issuer or Registrar may require payment of a sum sufficient to cover any
transfer tax or similar governmental charge payable in connection therewith
(other than any such transfer tax or similar governmental charge payable upon
exchanges pursuant to Section 3.06 or 9.04).

        Neither the Issuer nor the Registrar shall be required: (a) to issue,
register the transfer of, or exchange Securities of any Series (or, in the case
of a Series with more than one Tranche, any Tranche) for the period beginning at
the opening of business 15 days immediately preceding the mailing of a notice of
redemption of Securities of that Series or Tranche, as the case may be, selected
for redemption and ending at the close of business on the day of such mailing;
or (b) to register the transfer or exchange of Securities of any Series (or, in
the case of a Series with more than one Tranche, any Tranche) selected, called
or being called for redemption as a whole or the portion being redeemed of any
such Securities selected, called or being called for redemption in part, except,
in the case of a Security to be redeemed in part, the portion thereof not to be
redeemed.

        Section 2.08    Replacement Securities.    If any mutilated Security is
surrendered to the Trustee, the Issuer shall issue and execute and, subject to
applicable law and the reasonable requirements of the Issuer or the Trustee, the
Trustee shall authenticate and deliver in exchange therefor a new Security of
the same Series (and, in the case of a Series with more than one Tranche, the
same Tranche) containing identical terms and provisions and of like tenor and
principal amount and bearing a number not contemporaneously outstanding.

        If there shall be delivered to the Issuer and the Trustee: (i) evidence
to their satisfaction of the destruction, loss or theft of any Security; and
(ii) such surety bond or indemnity as may be required by them to save each of
them and any agent of either of them harmless, then, in the absence of written
notice to the Issuer or a Trust officer of the Trustee that such Security has
been acquired by a bona fide purchaser, the Issuer shall execute and upon its
request the Trustee shall authenticate and make available for delivery, in lieu
of any such destroyed, lost or stolen Security, a new Security of the same
Series (and, in the case of a Series with more than one Tranche, the same
Tranche) containing identical terms and provisions and of like tenor and
principal amount and bearing a number not contemporaneously outstanding.

        In case any such mutilated, destroyed, lost or stolen Security has
become or is about to become due and payable, the Issuer in its discretion may,
instead of issuing a new Security, pay such Security.

11

--------------------------------------------------------------------------------



        Upon the issuance of any new Security under this Section, the Issuer may
require the payment of a sum sufficient to cover any tax or other governmental
charge that may be imposed in relation thereto and any other expenses (including
the fees and expenses of the Trustee) connected therewith.

        Every new Security of any Series (or, in the case of a Series with more
than one Tranche, any Tranche) issued pursuant to this Section in lieu of any
destroyed, lost or stolen Security shall constitute an original additional
obligation of the Issuer, whether or not the destroyed, lost or stolen Security
shall be at any time enforceable by anyone, and shall be entitled to all the
benefits of this Indenture equally and proportionately with any and all other
Securities of that Series (or, in the case of a Series with more than one
Tranche, any Tranche) duly issued hereunder.

        The provisions of this Section are exclusive and shall preclude (to the
extent lawful) all other rights and remedies with respect to the replacement or
payment of mutilated, destroyed, lost or stolen Securities.

        Section 2.09    Outstanding Securities.    The Securities outstanding at
any time are all the Securities authenticated by the Trustee except for those
cancelled by it, those delivered to it for cancellation, those reductions in the
interest on a Global Security effected by the Trustee in accordance with the
provisions hereof and those described in this Section as not outstanding. A
Security does not cease to be outstanding because the Issuer or an Affiliate of
the Issuer holds the Security.

        If a Security is replaced pursuant to Section 2.08, it ceases to be
outstanding unless the Trustee and the Issuer receive proof satisfactory to them
that the replaced Security is held by a bona fide purchaser.

        If the Paying Agent (other than the Issuer, the Parent, a Subsidiary of
the Parent or an Affiliate of any thereof) has received on time from the Issuer
and holds on the Maturity of Securities of a Series or, in the case of a Series
with more than one Tranche, on the Maturity of Securities of a Tranche, money
sufficient to pay such Securities payable on that date, then on and after that
date such Securities of the Series or Tranche, as the case may be, cease to be
outstanding and interest on them ceases to accrue.

        In determining whether the Holders of the requisite principal amount of
outstanding Securities have given any request, demand, authorization, direction,
notice, consent or waiver hereunder, the principal amount of an Original Issue
Discount Security that shall be deemed to be outstanding for such purposes shall
be the amount of the principal thereof that would be due and payable as of the
date of such determination upon a declaration of acceleration of the Maturity
thereof pursuant to Section 6.02.

        Section 2.10    Temporary Securities.    Until Definitive Securities are
ready for delivery, if required pursuant to Section 2.02, the Issuer may prepare
and the Trustee shall authenticate temporary Securities upon an Issuer Order.
Temporary Securities shall be substantially in the form of Definitive Securities
but may have variations that the Issuer considers appropriate for temporary
Securities. Without unreasonable delay, the Issuer shall prepare and the Trustee
upon request shall authenticate Definitive Securities of the same Series (and,
in the case of a Series with more than one Tranche, the same Tranche) and date
of maturity in exchange for temporary Securities. Until so exchanged, temporary
Securities shall have the same rights under this Indenture as the Definitive
Securities.

        Section 2.11    Cancellation.    The Issuer at any time may deliver
Securities to the Trustee for cancellation. The Registrar and the Paying Agent
shall forward to the Trustee any Securities surrendered to them for registration
of transfer, exchange or payment. The Trustee shall cancel all Securities
surrendered for transfer, exchange, payment, replacement or cancellation and
shall dispose of such cancelled Securities according to its normal operating
procedures (subject to the record retention requirements of applicable laws) and
deliver a certificate of such destruction to the Issuer, unless the Issuer
otherwise directs the Trustee to deliver cancelled Securities to the Issuer. The
Issuer may not

12

--------------------------------------------------------------------------------




issue new Securities to replace Securities that it has redeemed, paid or
delivered to the Trustee for cancellation.

        Section 2.12    Defaulted Interest.    If the Issuer defaults in a
payment of interest on a Series of Securities or, in the case of a Series with
more than one Tranche, on a Tranche of Securities, it shall pay the defaulted
interest, plus, to the extent permitted by law, any interest payable on the
defaulted interest, to the persons who are Holders of the Series or Tranche, as
the case may be, on a subsequent special record date. The Issuer shall fix such
record date and payment date. At least 30 days before the record date, the
Issuer shall mail, first class, to the Trustee and to each Holder of the Series
or Tranche, as the case may be, a notice that states the record date, the
payment date and the amount of interest to be paid. The Issuer may pay defaulted
interest in any other lawful manner.

        Section 2.13    Global Securities.    

        (a)    Terms of Securities.    One or more supplemental indentures
entered into pursuant to a Board Resolution or an Officers' Certificate shall
establish whether the Securities of a Series or Tranche shall be issued in whole
or in part in the form of one or more Global Securities and the Depositary for
such Global Security or Securities.

        (b)    Transfer and Exchange.    Unless otherwise provided for any
particular Series or Tranche of Securities pursuant to Section 2.02,
notwithstanding any provisions to the contrary contained in Section 2.07 of the
Indenture and in addition thereto, any Global Security shall be exchangeable
pursuant to Section 2.07 of the Indenture for Securities registered in the names
of Holders other than the Depositary for such Security or its nominee only if:
(i) such Depositary notifies the Issuer that it is unwilling or unable to
continue as Depositary for such Global Security or if at any time such
Depositary ceases to be a clearing agency registered under securities
legislation governing the Securities, and, in either case, the Issuer fails to
appoint a successor Depositary within 90 days of such event; (ii) the Issuer
executes and delivers to the Trustee an Officers' Certificate to the effect that
such Global Security shall be so exchangeable; or (iii) an Event of Default with
respect to the Securities represented by such Global Security shall have
happened and be continuing. Any Global Security that is exchangeable pursuant to
the preceding sentence shall be exchangeable for Securities registered in such
names as the Depositary shall direct in writing in an aggregate principal amount
equal to the principal amount of the Global Security with like tenor and terms.

        Except as provided in this Section 2.13(b), a Global Security may not be
transferred except as a whole by the Depositary with respect to such Global
Security to a nominee of such Depositary, by a nominee of such Depositary to
such Depositary or another nominee of such Depositary or by the Depositary or
any such nominee to a successor Depositary or a nominee of such a successor
Depositary with the prior written consent of the Issuer.

        All Securities of any Series or Tranche issued upon any registration of
transfer or exchange of Securities shall be the valid obligations of the Issuer,
evidencing the same continuing indebtedness, and entitled to the same benefits
under this Indenture, as the Securities surrendered upon such registration of
transfer or exchange.

        (c)    Legend.    Unless otherwise provided for any particular Series or
Tranche of Securities pursuant to Section 2.02, any Global Security issued
hereunder shall bear a legend in substantially the following form:

        "UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF
CDS CLEARING AND DEPOSITORY SERVICES INC. ("CDS") TO MOLSON COORS
INTERNATIONAL LP (THE "ISSUER") OR ITS AGENT FOR REGISTRATION OF TRANSFER,
EXCHANGE OR PAYMENT, AND ANY CERTIFICATE ISSUED IN RESPECT THEREOF IS REGISTERED
IN THE NAME OF CDS & CO., OR IN SUCH OTHER NAME AS IS REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF CDS (AND ANY PAYMENT IS

13

--------------------------------------------------------------------------------




MADE TO CDS & CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF CDS), ANY TRANSFER, PLEDGE OR OTHER USE HEREOF FOR VALUE OR
OTHERWISE BY OR TO ANY PERSON IS WRONGFUL SINCE THE REGISTERED HOLDER HEREOF,
CDS & CO., HAS A PROPERTY INTEREST IN THE SECURITIES REPRESENTED BY THIS
CERTIFICATE HEREIN AND IT IS A VIOLATION OF ITS RIGHTS FOR ANOTHER PERSON TO
HOLD, TRANSFER OR DEAL WITH THIS CERTIFICATE."

        (d)    Acts of Holders.    

          (i)  Any request, demand, authorization, direction, notice, consent,
waiver or other action provided by this Indenture to be given or taken by
Holders may be embodied in and evidenced by one or more instruments of
substantially similar tenor signed by such Holders in person or by an agent duly
appointed in writing; and, except as herein otherwise expressly provided, such
action shall become effective when such instrument or instruments are delivered
to the Trustee and, where it is hereby expressly required, to the Issuer. Such
instrument or instruments (and the action embodied therein and evidenced
thereby) are herein sometimes referred to as the "Act" of Holders signing such
instrument or instruments. Proof of execution of any such instrument or of a
writing appointing any such agent shall be sufficient for any purpose of this
Indenture and conclusive in favor of the Trustee and the Issuer, if made in the
manner provided in this Section.

         (ii)  The fact and date of the execution by any Person of any such
instrument or writing may be proved by the affidavit of a witness of such
execution or by a certificate of a notary public or other officer authorized by
law to take acknowledgments of deeds, certifying that the individual signing
such instrument or writing acknowledged to such officer the execution thereof.
Where such execution is by a signer acting in a capacity other than such
signer's individual capacity, such certificate or affidavit shall also
constitute sufficient proof of such signer's authority. The fact and date of the
execution of any such instrument or writing, or the authority of the Person
executing the same, may also be proved in any other manner which a Trustee deems
sufficient.

        (iii)  The ownership of registered securities shall be proved by the
register maintained by the Registrar.

        (iv)  Any request, demand, authorization, direction, notice, consent,
waiver or other Act of the Holder of any Security shall bind every future Holder
of the same Security and the holder of every Security issued upon the
registration of transfer thereof or in exchange therefor or in lieu thereof in
respect of anything done, omitted or suffered to be done by the Trustee or the
Issuer in reliance thereon, whether or not notation of such action is made upon
such Security.

         (v)  If the Issuer shall solicit from the Holders any request, demand,
authorization, direction, notice, consent, waiver or other Act, the Issuer may,
at its option, by or pursuant to a Board Resolution, fix in advance a record
date for the determination of Holders entitled to give such request, demand,
authorization, direction, notice, consent, waiver or other Act, but the Issuer
shall have no obligation to do so. If such a record date is fixed, such request,
demand, authorization, direction, notice, consent, waiver or other Act may be
given before or after such record date, but only the Holders of record at the
close of business on such record date shall be deemed to be Holders for the
purposes of determining whether Holders of the requisite proportion of
outstanding Securities have authorized or agreed or consented to such request,
demand, authorization, direction, notice, consent, waiver or other Act, and for
that purpose the outstanding Securities shall be computed as of such record
date; provided that no such authorization, agreement or consent by the Holders
on such record date shall be deemed effective unless it shall become effective
pursuant to the provisions of this Indenture not later than six months after the
record date.

14

--------------------------------------------------------------------------------



        The Depositary, as a Holder, may appoint agents and otherwise authorize
persons that have accounts with the Depositary (or persons that have accounts
with such persons) to give or take any request, demand, authorization,
direction, notice, consent, waiver or other action which a Holder is entitled to
give or take under the Indenture.

        (e)    Payments.    Notwithstanding the other provisions of this
Indenture: (i) unless otherwise specified as contemplated by Section 2.02,
payment of the principal of (and premium, if any) and interest on any Global
Security shall be made by the Issuer or a Paying Agent to the Depositary or its
nominee, as the case may be, as registered holder of the Global Security; and
(ii) if an Event of Default specified in Section 6.01(1) or (2) shall have
occurred and is continuing on a day on which payment with respect to the
Securities of a Series affected by such Event of Default is made, the Issuer or
the Paying Agent, as the case may be, shall pay any such amounts to be paid to
the Holders of such Securities (other than amounts received pursuant to
Article VIII) ratably, without preference or priority of any kind, among all of
the Securities of any Series affected by such Event of Default according to the
amounts due and payable on such Securities as of such date for principal (or, in
the case of Original Issue Discount Securities, the portion thereby specified in
the terms of such Security), premium, if any, and interest, respectively. A
record date will be established at least 15 days (and not more than 30 days)
prior to the payment date. Interest payments on such Global Security shall be
made by the Issuer or a Paying Agent either by cheque dated the applicable
Interest Payment Date and delivered to the Depositary or its nominee, as the
case may be, two Business Days before the Interest Payment Date or by wire
transfer of immediately available funds by 11:00 a.m. on the Business Day
preceding the Interest Payment Date. As long as the Depositary or its nominee is
the registered owner of a Global Security, the Depositary or its nominee, as the
case may be, shall be considered the sole owner of the Global Security for the
purposes of receiving payment on such Global Security.

        (f)    Consents, Declaration and Directions.    Except as provided in
Section 2.13(d), the Issuer, the Trustee and the Paying Agent shall treat a
person as the Holder of such principal amount of outstanding Securities of such
Series or Tranche represented by a Global Security as shall be specified in a
written statement of the Depositary with respect to such Global Security, for
purposes of obtaining any consents, declarations, waivers or directions required
to be given by the Holders pursuant to this Indenture.

        Section 2.14    CUSIP Numbers.    The Issuer in issuing the Securities
may use numbers assigned by the Committee on Uniform Securities Identification
Procedures ("CUSIP") and corresponding International Securities Identification
Numbers ("ISIN") (if then generally in use) and, if so, the Trustee shall use
CUSIP numbers in notices of redemption as a convenience to Holders; provided,
however, that any such notice may state that no representation is made as to the
correctness of such numbers either as printed on the Securities or as contained
in such notice and that reliance may be placed only on the other identification
numbers printed on the Securities, and any such notice shall not be affected by
any defect in or omission of such numbers. The Issuer shall promptly notify the
Trustee of any change in the CUSIP or ISIN numbers.


ARTICLE III
REDEMPTION


        Section 3.01    Notices to Trustee.    The Issuer may, with respect to
any Series or Tranche of Securities, reserve the right to redeem and pay the
Series or Tranche of Securities or may covenant to redeem and pay the Series or
Tranche of Securities or any part thereof prior to the Stated Maturity thereof
at such time and on such terms as provided for in such Series or Tranche of
Securities or in the applicable Board Resolution or this Indenture. If a Series
or Tranche of Securities is redeemable and the Issuer elects or is obligated to
redeem prior to the Stated Maturity thereof all or part of the Series or Tranche
of Securities pursuant to the terms of such Securities, it shall notify the
Trustee in writing of

15

--------------------------------------------------------------------------------



the redemption date, the principal amount of Securities of the Series or Tranche
to be redeemed and the redemption price.

        The Issuer shall give each notice to the Trustee at least 60 days before
the redemption date unless the Trustee consents to a shorter period. Such notice
shall be accompanied by an Officers' Certificate and an Opinion of Counsel from
the Issuer to the effect that such redemption will comply with the conditions
herein and the terms provided for such Series or Tranche of Securities.

        Section 3.02    Selection by Trustee of Securities To Be
Redeemed.    Unless otherwise provided for a particular Series or Tranche of
Securities pursuant to Section 2.02, if fewer than all the Securities of a
Series or Tranche are to be redeemed or purchased in an offer to purchase at any
time, the Trustee shall select the Securities to be redeemed or purchased pro
rata or by lot or by a method that complies with applicable legal and securities
exchange requirements, if any, or, in the case of Global Securities, the
procedures of the related Depositary, and that the Trustee in its sole
discretion shall deem to be fair and appropriate and in accordance with methods
generally used at the time of selection by fiduciaries in similar circumstances.
The Trustee shall make the selection from outstanding Securities of such Series
or Tranche, as the case maybe, not previously called for redemption. Securities
and portions of them the Trustee selects for redemption shall be in principal
amounts of $1,000 and integral multiples of $1,000, in each case, of the
currency in which the Securities are denominated unless otherwise provided for
in a supplemental indenture with respect to such Securities. Provisions of this
Indenture that apply to Securities called for redemption or purchase also apply
to portions of Securities called for redemption or purchase. The Trustee shall
notify the Issuer promptly of the Securities or portions of Securities to be
redeemed or purchased.

        Section 3.03    Notice of Redemption.    Unless otherwise provided for a
particular Series or Tranche of Securities pursuant to Section 2.02, at least
30 days but not more than 60 days before a date for redemption of Securities,
the Issuer shall mail or caused to be mailed a notice of redemption by
first-class mail to each Holder of Securities to be redeemed at such Holder's
registered address.

        The notice shall identify the Securities to be redeemed and shall state:

        (1)   the redemption date;

        (2)   the redemption price;

        (3)   the name and address of the Paying Agent;

        (4)   that Securities called for redemption must be surrendered to the
Paying Agent to collect the redemption price;

        (5)   if fewer than all the outstanding Securities of the applicable
Series or Tranche are to be redeemed, the identification and principal amounts
of the particular Securities to be redeemed after determination by the Trustee
pursuant to Section 3.02;

        (6)   in case any Security is to be redeemed in part only, on and after
the redemption date, upon surrender of such Security, the Holder of such
Security shall receive, without charge, a new Security or Securities of
authorized denominations for the principal amount thereof remaining unredeemed;

        (7)   that, unless the Issuer defaults in making such redemption
payment, interest on Securities (or portion thereof) called for redemption
ceases to accrue on and after the redemption date;

        (8)   the paragraph of the Securities and/or provision of this Indenture
or any supplemental indenture pursuant to which the Securities called for
redemption are being redeemed; and

        (9)   the CUSIP or ISIN number, if any, printed on the Securities being
redeemed; and

        (10) that no representation is made as to the correctness or accuracy of
the CUSIP or ISIN number, if any, listed in such notice or printed on the
Securities.

16

--------------------------------------------------------------------------------



        Section 3.04    Effect of Notice of Redemption.    Once notice of
redemption is given as provided in Section 3.03, Securities called for
redemption become due and payable on the redemption date and at the redemption
price stated in the notice. Upon surrender to the Paying Agent, such Securities
shall be paid at the redemption price stated in the notice, plus accrued
interest to the redemption date (subject to the right of Holders of record on
the relevant record date to receive interest due on the related Interest Payment
Date). Failure to give notice or any defect in the notice to any Holder shall
not affect the validity of the notice to any other Holder.

        Section 3.05    Deposit of Redemption Price.    Prior to 11:00a.m. on
the Business Day preceding the redemption date, the Issuer shall deposit with
the Paying Agent (or, if the Issuer, the Parent or a Subsidiary of the Parent is
the Paying Agent, shall segregate and hold in trust) an amount of money
sufficient to pay the redemption price of and accrued interest and other amounts
payable, if any, on all Securities to be redeemed on that date other than
Securities or portions of Securities or portions thereof called for redemption
which have been delivered by the Issuer to the Trustee for cancellation.

        Section 3.06    Securities Redeemed in Part.    Upon surrender of a
Security that is redeemed in part, the Issuer shall execute and the Trustee
shall authenticate for the Holder (at the Issuer's expense) a new Security equal
in principal amount to the unredeemed portion of the Security surrendered but
otherwise containing identical terms and provisions.


ARTICLE IV
COVENANTS


        Section 4.01    Payment of Securities.    The Issuer covenants and
agrees for the benefit of the Holders of each Series and Tranche of Securities
that it shall promptly pay the principal of, interest on, and other amounts
payable (if any) on the Securities of such Series and such Tranche on the dates
and in the manner provided in the Securities of such Series and such Tranche and
in this Indenture. Principal, premium (if any) and interest shall be considered
paid on the date due if on such date the Trustee or the Paying Agent has
received on time from the Issuer and holds in accordance with this Indenture
money sufficient to pay all principal, premium (if any) and interest then due.

        The Issuer shall pay interest on overdue principal at the rate specified
therefor in the Securities, and it shall pay interest on overdue installments of
interest at the same rate to the extent lawful.

        Section 4.02    Compliance Certificate.    Each of the Parent and the
Issuer shall deliver to the Trustee within 120 days after the end of its
respective fiscal year (and at least once in each 12 month period) and at any
other reasonable time upon the demand of the Trustee an Officers' Certificate
stating that in the course of the performance by the signers of their duties as
Officers of Parent or the Issuer, respectively, they would normally have
knowledge of any Default and that the Parent or the Issuer, as applicable, has
complied with all requirements contained in this Indenture that, if not complied
with, would constitute a Default and whether or not the signers know of any
Default that occurred during such period. If they do know of any Default, the
certificate shall describe the Default, its status and what action the Parent or
the Issuer, as applicable, is taking or proposes to take with respect thereto.

        Section 4.03    Further Instruments and Acts.    Upon request of the
Trustee, the Parent and the Issuer will execute and deliver such further
instruments and do such further acts as may be reasonably necessary or proper to
carry out more effectively the purpose of this Indenture.

        Section 4.04    Limitations on Secured Debt.    

        (a)   None of the Issuer, the Parent or any Restricted Subsidiary shall
incur or enter into a guarantee of any Debt secured by a Mortgage (the "Initial
Lien") on any Principal Property of the Parent, the Issuer or any Subsidiary of
the Parent, or on any Capital Stock of any Restricted Subsidiary, whether owned
at the Issue Date or thereafter acquired, without the Parent or the Issuer
effectively

17

--------------------------------------------------------------------------------




providing, or causing such Subsidiary or Restricted Subsidiary to provide, that
the Securities shall be secured equally and ratably with (or prior to) the
obligations so secured for so long as such obligations are so secured; provided,
however, that the Issuer, the Parent or any Restricted Subsidiary shall be
entitled to incur or guarantee Debt secured by Mortgages on any Principal
Property of the Issuer, the Parent or any Subsidiary of the Parent, or on any
Capital Stock of any Restricted Subsidiary, whether owned at the Issue Date or
thereafter acquired, as long as the aggregate amount of outstanding Debt secured
by Mortgages incurred pursuant to this proviso, when taken together with all
Attributable Debt with respect to sale and leaseback transactions involving
Principal Properties of the Issuer, the Parent or any Restricted Subsidiary
(with the exception of such transactions which are excluded pursuant to
Section 4.05(b)) does not, at the time of such incurrence or guarantee, exceed
15% of Consolidated Net Tangible Assets, as determined based on the most recent
available consolidated balance sheet of the Parent. Any Mortgage created for the
benefit of the Holders of Securities pursuant to the preceding sentence shall
provide by its terms that such Mortgage shall be automatically and
unconditionally released and discharged upon the release and discharge of the
Initial Lien.

        (b)   The above restriction will not apply to Debt secured by:

        (1)   purchase money Mortgages;

        (2)   Mortgages existing on any property prior to the acquisition
thereof by the Parent, the Issuer or a Restricted Subsidiary or existing on any
property of any corporation that becomes a Subsidiary after the date of this
Indenture prior to the time such corporation becomes a Subsidiary or securing
indebtedness that is used to pay the cost of acquisition of such property or to
reimburse the Parent, the Issuer or a Restricted Subsidiary for that cost;
provided, however, that such Mortgage shall not apply to any other property of
the Parent, the Issuer or a Restricted Subsidiary other than improvements and
accessions to the property to which it originally applies;

        (3)   Mortgages to secure the cost of development or construction of
such property, or improvements of such property; provided, however, that such
Mortgages shall not apply to any other property of the Parent, the Issuer or any
Restricted Subsidiary;

        (4)   Mortgages in favour of a governmental entity or in favour of the
holders of securities issued by any such entity, pursuant to any contract or
statute (including Mortgages to secure Debt of the pollution control or
industrial revenue bond type) or to secure any indebtedness for the purpose of
financing all or any part of the purchase price or the cost of construction of
the property subject to such Mortgages;

        (5)   Mortgages securing indebtedness owing to the Parent, the Issuer or
a Subsidiary Guarantor;

        (6)   Mortgages existing on the Issue Date;

        (7)   Mortgages required in connection with governmental programs which
provide financial or tax benefits, as long as substantially all of the
obligations secured are in lieu of or reduce an obligation that would have been
secured by a lien permitted under this Indenture;

        (8)   Extensions, renewals or replacements of the Mortgages referred to
in this Section 4.04(b) (other than Mortgages described in clauses (3) and
(5) above) so long as the principal amount of the secured Debt is not increased
and the extension, renewal or replacement is limited to all or part of the same
property secured by the Mortgage so extended, renewed or replaced; or

        (9)   Mortgages in connection with sale and leaseback transactions
permitted by Section 4.05(b).

18

--------------------------------------------------------------------------------



        Section 4.05    Limitation on Sales and Leasebacks.    

        (a)   None of the Parent, the Issuer or any Restricted Subsidiary shall
enter into any sale and leaseback transaction involving any Principal Property,
unless the aggregate amount of all Attributable Debt with respect to such
transactions, when taken together with all secured Debt permitted under the
proviso in Section 4.04(a) (and not excluded in Section 4.04(b)) would not, at
the time such transaction is entered into, exceed 15% of Consolidated Net
Tangible Assets, as determined based on the most recent available consolidated
balance sheet of the Parent.

        (b)   The restriction in Section 4.05(a) shall not apply to, and there
shall be excluded from Attributable Debt in any computation under
Section 4.05(a), any sale and leaseback transaction if:

        (1)   the transaction is between or among two or more of the Parent, the
Issuer and any of the Subsidiary Guarantors;

        (2)   the lease is for a period, including renewal rights, of not in
excess of three years;

        (3)   the transaction is with a governmental authority that provides
financial or tax benefits;

        (4)   the net proceeds of the sale are at least equal to the fair market
value of the property and, within 180 days of the transfer, the Parent, the
Issuer or a Subsidiary Guarantor repays Funded Debt owed by them or make
expenditures for the expansion, construction or acquisition of a Principal
Property at least equal to the net proceeds of the sale; or

        (5)   such sale and leaseback transaction is entered into within
180 days after the acquisition or construction, in whole but not in part, of
such Principal Property.

        Section 4.06    Future Guarantors.    Each of the Parent and the Issuer
shall cause each of its Subsidiaries that guarantees Senior Debt of the Issuer
or the Parent under (i) the Parent's or the Issuer's then existing primary
revolving credit facility, (ii) the Existing Notes, and (iii) Additional Debt,
after the Issue Date to, at the same time, execute and deliver to the Trustee a
Guaranty Agreement pursuant to which such Subsidiary will guarantee payment of
the Securities on the same terms and conditions as those set forth in Article X.


ARTICLE V
MERGER AND CONSOLIDATION


        Section 5.01    When Parent or Issuer May Merge or Transfer Assets.    

        Unless otherwise provided for in a particular Series or Tranche of
Securities pursuant to Section 2.02, neither the Parent nor the Issuer shall
consolidate or amalgamate with or merge with or into, or sell, convey, transfer
or lease, in one transaction or a series of transactions, directly or
indirectly, all or substantially all its assets to, any Person, unless:

        (1)   (A) the resulting, surviving or transferee Person (the "Successor
Issuer", in the case of the Issuer, or the "Successor Parent", in the case of
the Parent) shall be a Person organized and existing under the laws of the
United States, Canada, or the United Kingdom, or any state, province or division
thereof or the District of Columbia and the Successor Issuer (if not the Issuer)
or the Successor Parent (if not the Parent) shall expressly assume, by an
indenture supplemental hereto, executed and delivered to the Trustee in form
satisfactory to the Trustee, all the obligations of the Parent or the Issuer, as
applicable, under the Securities and this Indenture and immediately after giving
pro forma effect to such transaction (and treating any indebtedness or sale and
leaseback transaction which becomes an obligation of the Successor Issuer, the
Successor Parent or any Subsidiary as a result of such transaction as having
been incurred at the time of such transaction), no Default shall have occurred
and be continuing or (B) the Issuer consolidates, amalgamates, merges, sells,
conveys, transfers or leases, in one transaction or a series of transactions,
directly or indirectly, all or substantially all its

19

--------------------------------------------------------------------------------




assets to another Subsidiary of the Parent as a result of which the Issuer
receives an amount of consideration equal to no less than the fair market value
of such assets as determined by the Board of Directors;

        (2)   the Parent or the Issuer, as applicable, shall have delivered to
the Trustee an Officers' Certificate and an Opinion of Counsel, each stating
that such consolidation, amalgamation, merger, sale or transfer and such
supplemental indenture (if any) comply with this Indenture; and

        (3)   the Issuer, the Parent, the Successor Issuer or the Successor
Parent, as applicable, shall have delivered to the Trustee an Opinion of Counsel
(who may be counsel to the Issuer) that such transaction will not result in, or
be deemed to result in, a taxable event in Canada or any withholding tax with
respect to any Securityholders.

        For purposes of this Section 5.01, the sale, lease, conveyance,
assignment, transfer or other disposition of all or substantially all of the
properties and assets of one or more Subsidiaries of the Parent or the Issuer,
which properties and assets, if held by the Parent or the Issuer, as the case
may be, instead of such Subsidiaries would constitute all or substantially all
of the properties and assets of the Parent or the Issuer, as the case may be, on
a consolidated basis, shall be deemed to be the transfer of all or substantially
all of the properties and assets of Parent or the Issuer, as applicable.

        In the case of a transaction subject to Section 5.01(1)(A), the
Successor Parent and the Successor Issuer shall be the successor to the Parent
or the Issuer, as applicable, and shall succeed to, and be substituted for, and
may exercise every right and power of, the Parent or the Issuer, as applicable,
under this Indenture, and the predecessor Parent or the Issuer, as applicable,
except in the case of a lease, shall be released from the obligation to pay the
principal of and interest on the Securities.


ARTICLE VI
DEFAULTS AND REMEDIES


        Section 6.01    Events of Default.    Unless otherwise provided for a
particular Series of Securities pursuant to Section 2.02, each of the following
constitutes an "Event of Default" with respect to each Series of Securities:

        (1)   the Issuer defaults in any payment of any installment of interest
on any Security when the same becomes due and payable, and such default
continues for a period of 30 days;

        (2)   the Issuer defaults in the payment of any installment of principal
of or premium, if any, on any Security when the same becomes due and payable at
its stated maturity, upon optional redemption, upon declaration of acceleration
or otherwise;

        (3)   the Issuer or any Guarantor fails to comply with any of its
covenants in the Securities or this Indenture (other than those referred to in
clause (1) or (2) above) and such failure continues for 90 days after the notice
specified below;

        (4)   the payment of any Debt of the Parent, the Issuer, any Subsidiary
Guarantor or any Significant Subsidiary in a principal amount exceeding
$50,000,000 is accelerated as a result of the failure of the Parent, the Issuer,
such Subsidiary Guarantor or such Significant Subsidiary to perform any covenant
or agreement applicable to such Debt, which acceleration is not rescinded or
annulled within 60 days after written notice thereof;

        (5)   the Parent (if a Guarantor) or the Issuer pursuant to or within
the meaning of any Bankruptcy Law applicable to it:

        (A)  commences a voluntary case;

        (B)  consents to the entry of an order for relief against it in an
involuntary case;

20

--------------------------------------------------------------------------------





        (C)  consents to the appointment of a Bankruptcy Custodian of it or for
any substantial part of its property; or

        (D)  makes a general assignment for the benefit of its creditors;

        or takes any comparable action under any foreign laws relating to
insolvency and applicable to it; or

        (6)   a court of competent jurisdiction enters an order or decree under
any Bankruptcy Law applicable to the Parent (if a Guarantor) or the Issuer that:

        (A)  is for relief against the Parent (if a Guarantor) or the Issuer in
an involuntary case;

        (B)  appoints a Bankruptcy Custodian of the Parent (if a Guarantor) or
the Issuer or for any substantial part of its property; or

        (C)  orders the winding up or liquidation of the Parent (if a Guarantor)
or the Issuer;

        or any similar relief is granted under any foreign laws applicable to
the Parent (if a Guarantor) or the Issuer and the order or decree remains
unstayed and in effect for 60 days.

        Unless otherwise provided for a particular Series of Securities pursuant
to Section 2.02, a Default under clause (3) is not an Event of Default with
respect to a Series of Securities until the Trustee notifies, or the holders of
at least 25% in principal amount of the outstanding Securities of such Series
notify, the Issuer of the Default and the Issuer does not cure such Default
within the time specified after receipt of such notice. Such notice must specify
the Default, demand that it be remedied and state that such notice is a "Notice
of Default".

        The Issuer shall deliver to the Trustee, within 30 days after the
occurrence thereof, written notice in the form of an Officers' Certificate of
any event which with the giving of notice or the lapse of time would become an
Event of Default under clause (3), its status and what action the Issuer is
taking or proposes to take with respect thereto.

        Section 6.02    Acceleration.    If an Event of Default specified in
Section 6.01(1) or (2) occurs and is continuing with respect to any Series of
Securities, the Trustee, in its discretion, by notice to the Issuer, or the
Holders of at least 25% in principal amount of the outstanding Securities of
such Series by notice to the Issuer, the Trustee may declare the principal
amount of (or, in the case of Original Issue Discount Securities of that Series,
the portion thereof specified in terms of such Security), premium, if any, and
accrued and unpaid interest on all the Securities of such Series to be due and
payable. If an Event of Default specified in Section 6.01(3) or (4) occurs and
is continuing, the Trustee, in its discretion, by notice to the Issuer, or the
Holders of at least 25% in principal amount of the outstanding Securities of all
affected Series (all such affected Series voting together as a single class) by
notice to the Issuer and the Trustee, may declare the principal amount of (or,
in the case of Original Issue Discount Securities of that Series, the portion
thereof specified in terms of such Security), premium, if any, and accrued and
unpaid interest on the Securities of such affected Series to be due and payable.
Upon any declaration of the type described in the previous two sentences of this
Section 6.02, such principal amount, premium, if any, and interest shall be due
and payable immediately. If an Event of Default specified in Section 6.01(5) or
(6) occurs and is continuing, the principal amount of (or, in the case of
Original Issue Discount Securities of that Series, the portion thereof specified
in the terms of such Security), premium, if any, and interest on all the
outstanding Securities issued pursuant to this Indenture shall ipso facto become
and be immediately due and payable without any declaration or other act on the
part of the Trustee or any Securityholders. The Holders of a majority in
principal amount of the Securities of any Series by written notice to the
Trustee and the Issuer may rescind an acceleration of the Securities of such
Series and its consequences if the rescission would not conflict with any
judgment or decree and if all existing Events of Default have been cured or
waived except non-payment of the principal amount of (or, in the case of
Original

21

--------------------------------------------------------------------------------




Issue Discount Securities of that Series, the portion thereof specified in the
terms of such Security), premium, if any, or interest on the Securities of such
Series that has become due solely because of acceleration. No such rescission
shall affect any subsequent Default or impair any right consequent thereto.

        Section 6.03    Other Remedies.    If an Event of Default with respect
to any Series of Securities occurs and is continuing, the Trustee may in its
discretion pursue any available remedy to collect the payment of the principal
amount of (or, in the case of Original Issue Discount Securities of that Series,
the portion thereby specified in the terms of such Security), premium, if any,
or interest on the Securities of that Series or to enforce the performance of
any provision of the Securities of that Series or this Indenture.

        The Trustee may in its discretion maintain a proceeding even if it does
not possess any of the Securities of a Series or does not produce any of them in
the proceeding. A delay or omission by the Trustee or any Securityholder in
exercising any right or remedy accruing upon an Event of Default with respect to
any Series of Securities shall not impair the right or remedy or constitute a
waiver of or acquiescence in the Event of Default. No remedy is exclusive of any
other remedy. All available remedies are cumulative.

        Section 6.04    Waiver of Past Defaults.    The Holders of a majority in
principal amount of the outstanding Securities of all Series affected thereby
(all such Series or voting together as a single class) by notice to the Trustee
may waive an existing Default and its consequences except: (i) a Default in the
payment of the principal amount of (or, in the case of Original Issue Discount
Securities of that Series, the portion thereby specified in the terms of such
Security), premium, if any, or interest on a Security of that Series or, (ii) a
Default arising from the failure to redeem or purchase any Security of that
Series when required pursuant to the terms of this Indenture, or (iii) a Default
in respect of a provision that under Section 9.02 cannot be amended without the
consent of each Holder of Securities of that Series affected. When a Default is
waived, it is deemed cured, but no such waiver shall extend to any subsequent or
other Default or impair any consequent right.

        Section 6.05    Control by Majority.    The Holders of a majority in
principal amount of the outstanding Securities of all affected Series (all such
Series voting together as a single class) may direct the time, method and place
of conducting any proceeding for any remedy available to the Trustee or of
exercising any trust or power conferred on the Trustee with respect to that
Series. However, the Trustee may refuse to follow any direction that conflicts
with law or this Indenture or, subject to Section 7.01, that the Trustee
determines is unduly prejudicial to the rights of any other Holder of Securities
of that Series or that would expose the Trustee to personal liability; provided,
however, that the Trustee may take any other action deemed proper by the Trustee
that is not inconsistent with such direction. Prior to taking any action
hereunder, the Trustee shall be entitled to indemnification satisfactory to it
in its sole discretion against all losses and expenses caused by taking or not
taking such action.

        Section 6.06    Limitation on Suits.    Except to enforce the right to
receive payment of the principal amount of (or, in the case of Original Issue
Discount Securities, the portion thereby specified in the terms of such
Security), premium, if any, or interest on a Security of any Series when due, no
Holder of a Security of such Series may pursue any remedy with respect to this
Indenture or the Securities of that Series unless:

        (1)   the Holder gives to the Trustee written notice stating that an
Event of Default with respect to that Series is continuing;

        (2)   the Holders of at least 25% in principal amount of the outstanding
Securities of all affected Series make a written request to the Trustee to
pursue the remedy;

        (3)   such Holder or Holders offer to the Trustee security or indemnity
reasonably satisfactory to it against any loss, liability or expense;

22

--------------------------------------------------------------------------------



        (4)   the Trustee does not comply with the request within 60 days after
receipt of the request and the offer of security or indemnity; and

        (5)   the Holders of a majority in principal amount of the outstanding
Securities of that Series or of all affected Series do not give the Trustee a
direction inconsistent with the request during such 60-day period.

        A Securityholder of any Series may not use this Indenture to prejudice
the rights of another Securityholder of that Series or to obtain a preference or
priority over another Securityholder of that Series.

        Section 6.07    Rights of Holders to Receive Payment.    Notwithstanding
any other provision of this Indenture, the right of any Holder to receive
payment of the principal amount of (or, in the case of Original Issue Discount
Securities, the portion thereby specified in the terms of such Security),
premium, if any, and interest on the Securities held by such Holder, on or after
the respective due dates expressed in the Securities, or to bring suit for the
enforcement of any payment with respect to the Securities, shall not be impaired
or affected without the consent of such Holder.

        Section 6.08    Collection Suit by Trustee.    If an Event of Default
specified in Section 6.01(1) or (2) occurs and is continuing, the Trustee may
recover judgment in its own name and as trustee of an express trust against the
Issuer for the whole amount then due and owing (together with interest on any
unpaid interest to the extent lawful) and the amounts provided for in
Section 7.06.

        Section 6.09    Trustee May File Proofs of Claim.    The Trustee may
file such proofs of claim and other papers or documents as may be necessary or
advisable in order to have the claims of the Trustee and the Securityholders
allowed in any judicial proceedings relative to the Issuer, its creditors or its
property and, unless prohibited by law or applicable regulations, may vote on
behalf of and as directed by the Holders in any election of a trustee in
bankruptcy or other Person performing similar functions, and any Bankruptcy
Custodian in any such judicial proceeding is hereby authorized by each Holder to
make payments to the Trustee and, in the event that the Trustee shall consent to
the making of such payments directly to the Holders, to pay to the Trustee any
amount due it for the reasonable compensation, expenses, disbursements and
advances of the Trustee, its agents and counsel, and any other amounts due to
the Trustee under Section 7.06.

        Section 6.10    Priorities.    If the Trustee collects any money or
property pursuant to this Article VI (including Section 6.08) with respect to
any Series of Securities, it shall pay out the money or property in the
following order:

        FIRST: to the Trustee for amounts due under Section 7.06;

        SECOND: to Securityholders for amounts due and unpaid on the Securities
of that Series for principal (or, in the case of Original Issue Discount
Securities, the portion thereby specified in the terms of such Security),
premium, if any, and interest, ratably, without preference or priority of any
kind, according to the amounts due and payable on the Securities for principal
(or, in the case of Original Issue Discount Securities, the portion thereby
specified in the terms of such Security), premium, if any, and interest,
respectively; and

        THIRD: to the Issuer.

        The Trustee may fix a record date and payment date for any payment to
Securityholders pursuant to this Section. At least 15 days before such record
date, the Issuer shall mail to each Securityholder and the Trustee a notice that
states the record date, the payment date and amount to be paid.

        Section 6.11    Undertaking for Costs.    In any suit for the
enforcement of any right or remedy under this Indenture or in any suit against
the Trustee for any action taken or omitted by it as Trustee, a court in its
discretion may require the filing by any party litigant in the suit of an
undertaking to pay

23

--------------------------------------------------------------------------------




the costs of the suit, and the court in its discretion may assess reasonable
costs, including reasonable attorneys' fees, against any party litigant in the
suit, having due regard to the merits and good faith of the claims or defenses
made by the party litigant. This Section does not apply to a suit by the
Trustee, a suit by a Holder pursuant to Section 6.07 or a suit by Holders of
more than 10% in principal amount of the outstanding Securities of any Series.

        Section 6.12    Waiver of Stay or Extension Laws.    The Issuer (to the
extent it may lawfully do so) shall not at any time insist upon, or plead, or in
any manner whatsoever claim or take the benefit or advantage of, any stay or
extension law wherever enacted, now or at any time hereafter in force, which may
affect the covenants or the performance of this Indenture; and the Issuer (to
the extent that it may lawfully do so) hereby expressly waives all benefit or
advantage of any such law, and shall not hinder, delay or impede the execution
of any power herein granted to the Trustee or any Holder, but shall suffer and
permit the execution of every such power as though no such law had been enacted.


ARTICLE VII
TRUSTEE


        Section 7.01    Duties of Trustee.    

        (a)   If an Event of Default with respect to any Series of Securities
has occurred and is continuing, the Trustee shall exercise the rights and powers
vested in it by this Indenture and use the same degree of care and skill in
their exercise as a prudent Person would exercise or use under the circumstances
in the conduct of such Person's own affairs.

        (b)   With respect to any Series of Securities:

        (1)   the Trustee undertakes to perform such duties and only such duties
as are specifically set forth in this Indenture and no other duties, covenants
or obligations shall be implied or read into this Indenture otherwise or
inferred against the Trustee; and

        (2)   in the absence of bad faith on its part, the Trustee may
conclusively rely, as to the truth of the statements and the correctness of the
opinions expressed therein, upon certificates or opinions furnished to the
Trustee and conforming to the requirements of this Indenture. However, the
Trustee shall examine the certificates and opinions to determine whether or not
they conform to the requirements of this Indenture.

        (c)   The Trustee may not be relieved from liability for its own
negligent action, its own negligent failure to act or its own willful
misconduct, except that:

        (1)   this paragraph does not limit the effect of paragraph (b) of this
Section;

        (2)   the Trustee shall not be liable for any error of judgment made in
good faith by a Trust Officer unless it is proved that the Trustee was negligent
in ascertaining the pertinent facts; and

        (3)   the Trustee shall not be liable with respect to any action it
takes or omits to take in good faith in accordance with a direction received by
it pursuant to Section 6.05.

        (d)   Every provision of this Indenture that in any way relates to the
Trustee is subject to paragraphs (a), (b) and (c) of this Section.

        (e)   The Trustee shall not be liable for interest on any money received
by it except as the Trustee may agree in writing with the Issuer.

        (f)    Money held in trust by the Trustee need not be segregated from
other funds except to the extent required by law.

24

--------------------------------------------------------------------------------



        (g)   No provision of this Indenture shall require the Trustee to expend
or risk its own funds or otherwise incur financial liability in the performance
of any of its duties hereunder or in the exercise of any of its rights or
powers.

        (h)   Every provision of this Indenture relating to the conduct or
affecting the liability of or affording protection to the Trustee shall be
subject to the provisions of this Section and to applicable law.

        (i)    In the exercise of the rights, powers and duties prescribed or
conferred by the terms of this Indenture, the Trustee shall act honestly, in
good faith and in a commercially reasonable manner and exercise that degree of
care, diligence and skill that a reasonably prudent Person would exercise in
comparable circumstances and shall duly observe and comply with the provisions
of any legislation and regulations which relate to the functions or role of the
Trustee as a fiduciary hereunder.

        Section 7.02    Rights of Trustee.    

        (a)   The Trustee may rely on any document believed by it to be genuine
and to have been signed or presented by the proper person. The Trustee need not
investigate any fact or matter stated in the document.

        (b)   Before the Trustee acts or refrains from acting, it may require an
Officers' Certificate or an Opinion of Counsel or both. The Trustee shall not be
liable for any action it takes or omits to take in good faith in reliance on the
Officers' Certificate or Opinion of Counsel.

        (c)   The Trustee may act through agents and shall not be responsible
for the misconduct or negligence of any agent appointed with due care.

        (d)   The Trustee shall not be liable for any action it takes or omits
to take in good faith which it believes to be authorized or within its rights or
powers; provided, however, that the Trustee's conduct does not constitute
willful misconduct or gross negligence.

        (e)   At the Issuer's expense, the Trustee may consult with counsel, and
the advice or opinion of counsel with respect to legal matters relating to this
Indenture and the Securities shall be full and complete authorization and
protection from liability in respect to any action taken, omitted or suffered by
it hereunder in good faith and in accordance with the advice or opinion of such
counsel.

        (f)    The Trustee shall have the right to disclose any information
disclosed or released to it if in the opinion of the Trustee, or its legal
counsel, it is required to disclose under any applicable laws, court order or
administrative directions. The Trustee shall not be responsible or liable to any
party for any loss or damage arising out of or in any way sustained or incurred
or in any way relating to such disclosure.

        (g)   Notwithstanding anything to the contrary which may be contained
herein, the Trustee shall not have any obligation to exercise any discretion in
the performance of its obligations hereunder and shall only be required to act
upon the express written instructions of the Issuer or Securityholders as the
case may be. If any provision of this Indenture imposes any obligation or
determination to be taken or made by the Trustee and such provision does not
expressly state who shall instruct or advise the Trustee, then such instruction
or advice shall be required to be provided to the Trustee by Board Resolution.

        (h)   The Trustee and its Affiliates may buy, sell lend upon and deal in
the Securities and generally contract and enter into financial transactions with
the Issuer or otherwise, without being liable to account for any profits made
thereby.

        Section 7.03    Individual Rights of Trustee.    The Trustee, in its
individual or any other capacity, may become the owner or pledgee of Securities
and may otherwise deal with the Issuer or its Affiliates with the same rights it
would have if it were not a Trustee. Any Service Agent, Paying Agent, Registrar,

25

--------------------------------------------------------------------------------




co-registrar or co-paying agent may do the same with like rights. However, the
Trustee must comply with Sections 7.09 and 7.10.

        Section 7.04    Trustee's Disclaimer.    The Trustee shall not be
responsible for, nor does it make any representation as to, the validity or
adequacy of this Indenture, the Securities or any offering materials, it shall
not be accountable for the Issuer's use of the proceeds from the Securities, and
it shall not be responsible for any statement of the Issuer in the Indenture or
in any document issued in connection with the sale of the Securities or in the
Securities other than the Trustee's certificate of authentication.

        Section 7.05    Notice of Defaults.    If a Default with respect to
Securities of any Series occurs and is continuing and if it is known to the
Trustee, the Trustee shall mail to each Securityholder of that Series notice of
the Default within 90 days after it occurs. Except in the case of a Default in
payment of principal of or interest on any Security (including payments pursuant
to the redemption provisions of such Security, if any), the Trustee may withhold
the notice if and so long as the Trustee in good faith determines that
withholding the notice is in the best interests of Securityholders of the
affected Series and so advises the Issuer or the Parent in writing. Where notice
of the occurrence of a Default is given by the Trustee and the Default is
thereafter cured, notice that the Default is no longer continuing shall be given
by the Trustee to the Securityholders within a reasonable time, but not
exceeding 90 days, after the Default has been cured.

        Section 7.06    Compensation and Indemnity.    The Issuer shall pay to
the Trustee from time to time reasonable compensation for its services or such
compensation which they shall otherwise agree to in writing. The Trustee's
compensation shall not be limited by any law on compensation of a trustee of an
express trust. The Issuer shall reimburse the Trustee upon request for all
reasonable out-of-pocket expenses incurred or made by it in connection with this
Indenture or any matter relating to it, including costs of collection, in
addition to the compensation for its services. Such expenses shall include the
reasonable compensation and expenses, disbursements and advances of the
Trustee's agents, counsel, accountants and experts. Any amount due under this
Section 7.06 and unpaid 30 days after request for such payment shall bear
interest from the expiration of such 30 days at a rate per annum equal to the
then current rate charged by the Trustee from time to time, payable on demand.
After default, all amounts so payable and the interest thereon payable out of
any funds coming into the possession of the Trustee or its successors in the
trusts hereunder in priority to any payment of the principal of, or interest or
Premium, if any, on, the Notes.

        The Issuer shall indemnify the Trustee against any and all loss,
liability or expense (including attorneys' fees) it may incur in connection with
the administration of this trust and the performance of its duties hereunder.
The Trustee shall notify the Issuer promptly of any matter for which it may seek
indemnity. Failure by the Trustee to so notify the Issuer shall not relieve the
Issuer of its obligations hereunder. If a claim is brought against the Trustee,
the Issuer shall defend the claim and the Trustee may have separate counsel and
the Issuer shall pay the fees and expenses of such counsel. The Issuer need not
reimburse any expense or indemnify against any loss, liability or expense
incurred by the Trustee directly as a result of the Trustee's own willful
misconduct, gross negligence or bad faith.

        In addition to and without limiting any other protection of the Trustee
hereunder or otherwise by law, the Issuer shall indemnify and hold the Trustee,
its officers, directors, employees, representatives and agents harmless from and
against any and all liabilities, losses, claims, damages, penalties, actions,
suits, demands, levies, costs, expenses and disbursements, including any and all
reasonable legal and adviser fees and disbursements of whatever kind or nature
which may at any time be suffered by, imposed on, incurred by or asserted
against the Trustee, whether groundless or otherwise, howsoever arising from or
out of any act, omission or error of the Trustee in connection with its acting
as Trustee hereunder unless arising from the negligence, willful misconduct or
breach of its duties as set forth in Section 7.01(i) on the part of the Trustee.
Notwithstanding any other provision hereof, this indemnity

26

--------------------------------------------------------------------------------




shall survive the removal, or resignation of the Trustee, discharge of this
Indenture and termination of any trust created hereby.

        The Issuer's payment obligations pursuant to this Section shall survive
the discharge of this Indenture. When the Trustee incurs expenses after the
occurrence of a Default specified in Section 6.01(5) or (6), the expenses are
intended to constitute expenses of administration under the Bankruptcy Law.

        Section 7.07    Experts.    The Trustee may appoint such agents and
employ or retain such counsel, accountants, engineers, appraisers or other
experts or advisers as it may reasonably require for the purpose of discharging
its duties hereunder and shall not be responsible for any misconduct on the part
of any of them. The Trustee may pay remuneration for all services performed for
it in the discharge of the trusts hereof without taxation for costs or fees of
any counsel, solicitor or attorney. The Trustee may act and rely and shall be
protected in acting and relying on in good faith on the opinion or advice of or
information obtained from any agent, counsel, accountant, engineer, appraiser or
other expert or adviser, whether retained or employed by the Issuer,
Securityholders or the Trustee, in relation to any matter arising in the
performance of its duties under this Indenture.

        Section 7.08    Replacement of the Trustee.    The Trustee may resign at
any time with respect to any Series or Tranche of Securities by so notifying the
Issuer not less than 60 days prior to the effective date of such resignation.
The Holders of a majority in principal amount of the outstanding Securities of
any Series or Tranche may remove the Trustee with respect to that Series or
Tranche by so notifying the Trustee. The Issuer shall remove the Trustee if:

        (1)   the Trustee fails to comply with Section 7.10;

        (2)   the Trustee is adjudged bankrupt or insolvent;

        (3)   a receiver or other public officer takes charge of the Trustee or
its property; or

        (4)   the Trustee otherwise becomes incapable of acting.

        If the Trustee resigns, is removed by the Issuer or by the Holders of a
majority in principal amount of the outstanding Securities of any Series or
Tranche or if a vacancy exists in the office of the Trustee for any reason (the
Trustee in each such event being referred to herein as the "Retiring Trustee"),
the Issuer shall promptly appoint a successor Trustee.

        A successor Trustee shall deliver a written acceptance of its
appointment to the Retiring Trustee and to the Issuer. Thereupon the resignation
or removal of the Retiring Trustee shall become effective, and the successor
Trustee shall have all the rights, powers and duties of a Trustee under this
Indenture. A successor Trustee with respect to any Series or Tranche of
Securities shall mail a notice of its succession to the outstanding
Securityholders of that Series or Tranche. The Retiring Trustee shall promptly
transfer all property held by it as Trustee to the successor Trustee, subject to
the lien provided for in Section 7.06.

        If a successor Trustee with respect to any Series or Tranche of
Securities does not take office within 60 days after the Retiring Trustee
resigns or is removed, the Retiring Trustee or the Holders of 10% in principal
amount of the outstanding Securities of that Series or Tranche may petition any
court of competent jurisdiction for the appointment of a successor Trustee.

        If the Trustee with respect to any Series or Tranche of Securities fails
to comply with Section 7.10, any outstanding Securityholder of that Series or
Tranche may petition any court of competent jurisdiction for the removal of the
Trustee and the appointment of a successor Trustee.

        Notwithstanding the replacement of the Trustee pursuant to this Section,
the Issuer's obligations under Section 7.06 shall continue for the benefit of
the Retiring Trustee.

27

--------------------------------------------------------------------------------



        Section 7.09    Successor Trustee by Merger.    If the Trustee
consolidates or amalgamates with, merges or converts into, or transfers all or
substantially all its corporate trust business or assets to, another corporation
or banking association, the resulting, surviving or transferee corporation
without any further act shall be the successor Trustee with respect to the
Trustee.

        In case at the time such successor or successors by merger, conversion,
amalgamation or consolidation to the Trustee shall succeed to the trusts created
by this Indenture any of the Securities shall have been authenticated but not
delivered, any such successor to the Trustee may adopt the certificate of
authentication of any predecessor trustee, and deliver such Securities so
authenticated; and in case at that time any of the Securities shall not have
been authenticated, any successor to the Trustee may authenticate such
Securities either in the name of any predecessor hereunder or in the name of the
successor to the Trustee; and in all such cases such certificates shall have the
full force which it is anywhere in the Securities or in this Indenture provided
that the certificate of the Trustee shall have.

        Section 7.10    Eligibility; Disqualification.    

        (a)   The Trustee represents and warrants to the Issuer and the Parent
that it is a trust company organized under the laws of Canada or a province
thereof and is qualified and authorized under such laws and the laws of each
province of Canada to carry on trust business therein. If at any time the
Trustee shall cease to be qualified and authorized under such laws and the laws
of each province of Canada to carry on trust business therein, it shall resign
immediately in the manner and with the effect hereinafter specified in
Section 7.08. The Trustee which is a successor to or is appointed as a
replacement of the Trustee shall meet the qualifications set out in this
Section 7.10.

        (b)   The Trustee represents and warrants to the Issuer and the Parent
that at the date of the execution and delivery of this Indenture there exists no
material conflict of interest in the Trustee's role as a fiduciary hereunder. If
at any time a material conflict of interest exists in respect of any the
Trustee's role as a fiduciary under this Indenture that is not eliminated within
90 days after the Trustee becomes aware that such a material conflict of
interest exists, the Trustee shall resign from the trusts under this Indenture
by giving notice in writing of such resignation and the nature of such conflict
to the Issuer at least 21 days prior to the date upon which such resignation is
to take effect, and shall on such date be discharged from all further duties and
liabilities hereunder. The validity and enforceability of this Indenture and any
Securities shall not be affected in any manner whatsoever by reason only of the
existence of a material conflict of interest of the Trustee.

        Section 7.11    Securityholder List.    A Securityholder may, upon
payment to the Trustee of a reasonable fee, require the Trustee to furnish
within 10 days after delivering the affidavit or statutory declaration referred
to below, a list setting out: (i) the name and address of every registered
Securityholder; (ii) the aggregate principal amount of Securities owned by each
registered Securityholder; and (iii) the aggregate principal amount of
outstanding Securities, each as shown on the records of the Trustee on the day
that the affidavit or statutory declaration is delivered to the Trustee. The
affidavit or statutory declaration, as the case may be, shall contain: (1) the
name, address and occupation of the requesting Securityholder; (2) where the
requesting Securityholder is a corporation, its name and address for service;
and (3) a statement that the list will not be used except in connection with an
effort to influence the voting of the Securityholders, an offer to acquire
Securities or any other matter relating to the Securities or the affairs of the
Issuer. Where the requesting Securityholder is a corporation, the affidavit or
statutory declaration shall be made by a director or officer of the
Securityholder.

        Section 7.12    Initial Appointment of the Trustee.    The Issuer hereby
appoints Computershare Trust Company of Canada as the initial Trustee, and
Computershare Trust Company of Canada hereby accepts such appointment.

28

--------------------------------------------------------------------------------



        Section 7.13    Third Party Interests.    Each party to this Indenture
hereby represents to the Trustee that any account to be opened by, or interest
to be held by, the Trustee in connection with this Indenture, for or to the
credit of such party, either (i) is not intended to be used by or on behalf of
any third party; or (ii) is intended to be used by or on behalf of a third
party, in which case such party hereto agrees to complete and execute forthwith
a declaration in the Trustee's prescribed form as to the particulars of such
third party.

        Section 7.14    Trustee Not Bound to Act.    The Trustee shall retain
the right not to act and shall not be liable for refusing to act if, due to a
lack of information or for any other reason whatsoever, the Trustee, in its sole
judgment, determines that such act might cause it to be in non-compliance with
any applicable anti-money laundering or anti-terrorist legislation, regulation
or guideline. Further, should the Trustee, in its sole judgment, acting
reasonably, determine at any time that its acting under this Indenture has
resulted in its being in non-compliance with any applicable anti-money
laundering or anti-terrorist legislation, regulation or guideline, then it shall
have the right to resign on 10 days' written notice to the other parties to this
Indenture, provided (i) that the Trustee's written notice shall describe the
circumstances of such non-compliance; and (ii) that if such circumstances are
rectified to the Trustee's satisfaction within such 10-day period, then such
resignation shall not be effective.

        Section 7.15    Privacy Laws    The parties acknowledge that federal
and/or provincial legislation that addresses the protection of individuals'
personal information (collectively, "Privacy Laws") applies to obligations and
activities under this Indenture. Despite any other provision of this Indenture,
no party to this Indenture shall take or direct any action that would
contravene, or cause the other to contravene, applicable Privacy Laws. The
Issuer shall, prior to transferring or causing to be transferred personal
information to the Trustee, obtain and retain required consents of the relevant
individuals to the collection, use and disclosure of their personal information,
or shall have determined that such consents either have previously been given
upon which the parties can rely or are not required under the Privacy Laws. The
Trustee shall use commercially reasonable efforts to ensure that its services
hereunder comply with Privacy Laws.

        Section 7.16    S.E.C. Reporting.    The Issuer confirms that as at the
date of execution of this Indenture it does not have a class of securities
registered pursuant to Section 12 of the US Securities Exchange Act or have a
reporting obligation pursuant to Section 15(d) of the US Securities Exchange
Act. The Issuer covenants that in the event that (i) any class of its securities
shall become registered pursuant to Section 12 of the US Securities Exchange Act
or the Issuer shall incur a reporting obligation pursuant to Section 15(d) of
the US Securities Exchange Act, or (ii) any such registration or reporting
obligation shall be terminated by the Issuer in accordance with the US
Securities Exchange Act, the Issuer shall promptly deliver to the Trustee an
Officers' Certificate (in a form provided by the Trustee) notifying the Trustee
of such registration or termination and such other information as the Trustee
may require at the time. The Issuer acknowledges that the Trustee is relying
upon the foregoing representation and covenants in order to meet certain SEC
obligations with respect to those clients who are filing with the SEC.


ARTICLE VIII
DISCHARGE OF INDENTURE; DEFEASANCE


        Section 8.01    Discharge of Liability on Securities; Defeasance.    

        (a)   When:(1) the Issuer delivers to the Trustee all outstanding
Securities of a Series or Tranche (other than Securities replaced pursuant to
Section 2.08) for cancellation; or (2) all outstanding Securities of a Series or
Tranche have become due and payable, whether at maturity or on a redemption date
as a result of the mailing of a notice of redemption pursuant to Article III
hereof and the Issuer irrevocably deposits with the Trustee funds sufficient to
pay at maturity or upon redemption all outstanding principal and other amounts,
if any, payable on the Securities of that Series or Tranche,

29

--------------------------------------------------------------------------------




including interest thereon to maturity or such redemption date (other than
Securities replaced pursuant to Section 2.08), and if in either case the Issuer
pays all other sums payable hereunder by the Issuer, then this Indenture shall,
as it relates to that Series or Tranche, as the case may be, subject to
Section 8.01(c), cease to be of further effect. The Trustee shall acknowledge
satisfaction and discharge of this Indenture on demand of the Issuer accompanied
by an Officers' Certificate and an Opinion of Counsel and at the cost and
expense of the Issuer.

        (b)   Subject to Sections 8.01(c) and 8.02, the Issuer at any time may
terminate: (1) all its obligations under the Securities of any Series or Tranche
and this Indenture with respect to such Series or Tranche ("legal defeasance
option"): or (2) its obligations with respect to any Series or Tranche of
Securities under the covenants contained in one or more supplemental indentures
establishing the terms of such Series or Tranche and the operation of
Section 6.01(4) ("covenant defeasance option"). The Issuer may exercise its
legal defeasance option with respect to any Series or Tranche of Securities
notwithstanding its prior exercise of its covenant defeasance option with
respect to that Series or Tranche. The Issuer may exercise its legal defeasance
option or covenant defeasance option with respect to a Tranche or Series without
exercising such option with respect to any other Trance or Series.

        If the Issuer exercises its legal defeasance option with respect to any
Series or Tranche of Securities, payment of the Securities of such Series or
Tranche, as the case may be, may not be accelerated because of an Event of
Default with respect thereto. If the Issuer exercises its covenant defeasance
option with respect to any Series or Tranche of Securities, payment of the
Securities of such Series or Tranche, as the case may be, may not be accelerated
because of an Event of Default specified in Section 6.01(4). If the Issuer
exercises its legal defeasance option or its covenant defeasance option with
respect to any Series or Tranche of Securities, each Subsidiary Guarantor, if
any, shall be released from all its obligations with respect to its Subsidiary
Guaranty with respect to that Series or Tranche, as the case may be.

        Upon satisfaction of the conditions set forth herein and upon request of
the Issuer, the Trustee shall acknowledge in writing the discharge of those
obligations that the Issuer terminates, subject to Section 8.06.

        (c)   Notwithstanding clauses (a) and (b) above, the Issuer's
obligations in Sections 2.04, 2.05, 2.06, 2.07, 2.08, 2.09, 7.06 and 7.07, and
in this Article VIII, with respect to each Series or Tranche of Securities shall
survive until all the Securities of that Series or Tranche, as the case may be,
have been paid in full. Thereafter, the Issuer's obligations in Sections 7.06,
8.04 and 8.05 shall survive.

        Section 8.02    Conditions to Defeasance.    The Issuer may exercise its
legal defeasance option or its covenant defeasance option (provided that with
respect to covenant defeasance such defeasance is provided for in the applicable
supplemental indenture hereto) with respect to any Series or Tranche of
Securities only if:

        (1)   the Issuer irrevocably deposits in trust with the Trustee money or
Canadian Government Obligations for the payment of principal of, and premium, if
any, interest on, all the Securities of that Series or Tranche, as the case may
be, to maturity or redemption or due date of such payments in accordance with
this Indenture and the Securities, as the case may be;

        (2)   the Issuer delivers to the Trustee a certificate from a nationally
recognized firm of independent accountants expressing their opinion that the
payments of principal and interest when due and without reinvestment on the
deposited Canadian Government Obligations plus any deposited money without
investment will provide cash at such times and in such amounts as will be
sufficient to pay principal, premium and interest when due on all the Securities
of that Series or Tranche, as the case may be, to maturity or redemption or due
date of such payments in accordance with this Indenture and the Securities, as
the case may be;

30

--------------------------------------------------------------------------------



        (3)   123 days pass after the deposit is made and during the 123-day
period no Default specified in Sections 6.01(5) or 6.01(6) occurs which is
continuing at the end of the 123-day period;

        (4)   the deposit does not constitute a default under any other
agreement binding on the Issuer;

        (5)   the Issuer delivers to the Trustee an Opinion of Counsel to the
effect that the trust resulting from the deposit does not constitute, or if it
does so constitute, is qualified as, a regulated investment company under the
Investment Company Act of 1940;

        (6)   in the case of the legal defeasance option, the Issuer shall have
delivered to the Trustee an Opinion of Counsel stating that, based on applicable
Canadian federal income tax law or a ruling granted by the Canadian Revenue
Agency, such defeasance and discharge will not result in, or be deemed to result
in, a taxable event or any withholding tax with respect to the Securityholders
of that Series or Tranche, as the case may be;

        (7)   in the case of the covenant defeasance option, the Issuer shall
have delivered to the Trustee an Opinion of Counsel stating that, based on
applicable Canadian federal income tax law or a ruling granted by the Canadian
Revenue Agency, such defeasance and discharge will not result in, or be deemed
to result in, a taxable event or any withholding tax with respect to the
Securityholders of that Series or Tranche, as the case may be;

        (8)   the Issuer delivers to the Trustee an Opinion of Counsel to the
effect that (A) Holders of that Series or Tranche, as the case may be, will not
recognize income, gain or loss for income tax purposes of such jurisdiction as a
result of such deposit or defeasance or both; and (B) will be subject to income
tax of such jurisdiction on the same amounts, and in the same manner and at the
same times as would have been the case if such deposit or defeasance or both had
not occurred; and

        (9)   the Issuer delivers to the Trustee an Officers' Certificate and an
Opinion of Counsel, each stating that all conditions precedent to the defeasance
and discharge of the Securities as contemplated by this Article VIII have been
complied with.

        Before or after a deposit, the Issuer may make arrangements satisfactory
to the Trustee for the redemption of Securities at a future date in accordance
with Article III.

        Section 8.03    Application of Trust Money.    

        (a)   The Trustee shall hold in trust any money or Canadian Government
Obligations deposited with it pursuant to this Article VIII. It shall apply the
deposited money and the money from Canadian Government Obligations through the
Paying Agent and in accordance with this Indenture to the payment of principal
of and interest on the Securities of the particular Series or Tranche for which
such moneys have been deposited.

        (b)   During the term of this Indenture, the Trustee shall have no
obligation to invest or reinvest any money, Canadian Government Obligations or
other securities deposited or received hereunder, except as specifically
directed by the Issuer in writing. Any interest or other income received on such
Canadian Government Obligations or other securities deposited or received
hereunder, or from investment and reinvestment of the money, Canadian Government
Obligations or other securities deposited or received hereunder shall become
part of the property held hereunder and any losses incurred on such investment
and reinvestment of such property shall be debited against the property held
hereunder.

        Section 8.04    Repayment to Issuer.    The Trustee and the Paying Agent
shall promptly turn over to the Issuer upon request any excess money or
securities held by them at any time.

        Subject to any applicable abandoned property law, the Trustee and the
Paying Agent shall pay to the Issuer upon request any money held by them for the
payment of principal or interest that remains

31

--------------------------------------------------------------------------------




unclaimed for two years, and, thereafter, Securityholders entitled to the money
must look to the Issuer for payment as general creditors.

        Section 8.05    Indemnity for Government Obligations.    The Issuer
shall pay and shall indemnify the Trustee against any tax, fee or other charge
imposed on or assessed against deposited money, Canadian Government Obligations
or the principal and interest received on such money or Canadian Government
Obligations.

        Section 8.06    Reinstatement.    If the Trustee or Paying Agent is
unable to apply any money or Canadian Government Obligations in accordance with
this Article VIII by reason of any legal proceeding or by reason of any order or
judgment of any court or governmental authority enjoining, restraining or
otherwise prohibiting such application, the Issuer's obligations under this
Indenture and the applicable Series or Tranche of Securities and the Subsidiary
Guarantors' obligations under their respective Subsidiary Guaranties shall be
revived and reinstated as though no deposit had occurred pursuant to this
Article VIII until such time as the Trustee or Paying Agent are permitted to
apply all such money or Canadian Government Obligations in accordance with this
Article VIII; provided, however, that, if the Issuer has made any payment of
interest on or principal of any Securities of that Series or Tranche because of
the reinstatement of its obligations, the Issuer shall be subrogated to the
rights of the Holders of such Securities to receive such payment from the money
or Canadian Government Obligations deposited with and held by the Trustee or
Paying Agent.


ARTICLE IX
AMENDMENTS


        Section 9.01    Without Consent of Holders.    The Issuer, the
Guarantors and the Trustee may amend or supplement this Indenture or the
Securities without notice to or consent of any Securityholder:

        (1)   to cure any ambiguity, omission, mistake, defect or inconsistency
in this Indenture;

        (2)   to comply with Article V;

        (3)   to provide for uncertificated Securities in addition to or in
place of certificated Securities, subject to applicable law;

        (4)   in the case of subordinated Securities, to make any change in the
provisions of this Indenture or any supplemental indenture relating to
subordination that would limit or terminate the benefits available to any holder
of Senior Debt (as defined in the applicable Board Resolution, supplemental
indenture hereto or Officers' Certificate related to such Series of subordinated
Securities) under such provisions (but only if each such holder of Senior Debt
under such provisions consents to such change);

        (5)   to add guarantees with respect to the Securities, including any
Subsidiary Guaranties, or to secure the Securities;

        (6)   to add to the covenants of the Issuer or any Guarantor for the
benefit of the Holders of all or any Series of Securities, to add Events of
Default or to surrender any right or power herein conferred upon the Issuer or
any Guarantor;

        (7)   to make any change that does not adversely affect the rights of
any Securityholder;

        (8)   to evidence the acceptance of appointment of a successor or
separate Trustee;

        (9)   to add to, change, or eliminate any of the provisions of this
Indenture with respect to one or more Series of Securities, so long as any such
addition, change or elimination not otherwise permitted under this Indenture
shall: (A) neither apply to any Security of any Series created prior to the
execution of such supplemental indenture and entitled to the benefit of such
provision nor modify the

32

--------------------------------------------------------------------------------




rights of the Holders of any such Security with respect to the benefit of such
provision; or (B) become effective only when there is no such prior Security
outstanding;

        (10) to evidence and provide for the acceptance of appointment by a
successor or separate Trustee with respect to the Securities of one or more
Series and to add to or change any of the provisions of this Indenture as shall
be necessary or desirable to provide for or facilitate the administration of
this Indenture by additional Trustee; or

        (11) to establish the form or terms of Securities and coupons of any
Series pursuant to Article II and to change the procedures for transferring and
exchanging Securities of any Series so long as such change does not adversely
affect the holders of any outstanding Securities (except as required by
applicable securities laws);

        (12) to evidence the release of a Subsidiary Guarantor of its
obligations under Article X in accordance with Section 10.06; or

        (13) to secure any Series of the Securities.

        After an amendment under this Section becomes effective, the Issuer
shall mail to Securityholders a notice briefly describing such amendment. The
failure to give such notice to all Securityholders, or any defect therein, shall
not impair or affect the validity of an amendment under this Section.

        Section 9.02    With Consent of Holders.    The Issuer, the Guarantors
and the Trustee may amend this Indenture or the Securities of any Series with
the written consent of the Holders of at least a majority in principal amount of
the Securities of each Series then outstanding (including consents obtained in
connection with a tender offer or exchange for the Securities) affected by such
amendment (all such affected Series voting together as a single class). However,
without the consent of each Securityholder affected thereby, an amendment may
not:

        (1)   reduce the amount of Securities whose Holders must consent to an
amendment;

        (2)   reduce the rate of or extend the time for payment of interest on
any Security;

        (3)   reduce the principal amount (or premium, if any) of or extend the
final maturity of any Security;

        (4)   reduce the amount payable upon the redemption of any Security or
change the time at which any Security may be redeemed in accordance with
Article III;

        (5)   make any Security payable in money other than that stated in the
Security;

        (6)   make any changes in the ranking or priority of any Security that
would adversely affect the Securityholders;

        (7)   make any change in Section 6.04 or 6.05 or the second sentence of
this Section;

        (8)   make any change in the Parent Guaranty or any Subsidiary Guaranty
that would adversely affect the Securityholders; or

        (9)   subject to Section 6.06, impair the right of any Holder of a
Security of any Series to institute suit for the payment of principal amount of
(or in the case of Original Issue Discount Securities, the portion thereby
specified in the terms of such Security), premium, if any, or interest on a
Security of such Series when due.

        It shall not be necessary for the consent of the Holders under this
Section to approve the particular form of any proposed amendment, but it shall
be sufficient if such consent approves the substance thereof.

33

--------------------------------------------------------------------------------





        After an amendment under this Section becomes effective, the Issuer
shall mail to all affected Securityholders a notice briefly describing such
amendment. The failure to give such notice to all such Securityholders, or any
defect therein, shall not impair or affect the validity of an amendment under
this Section.

        Every amendment to this Indenture or the Securities shall be set forth
in a supplemental indenture. A supplemental indenture which changes or
eliminates any covenant or other provision of this Indenture which has expressly
been included solely for the benefit of one or more Holders of a particular
Series of Securities, or which modifies the rights of the Holders of Securities
of such Series with respect to such covenant or other provision, shall be deemed
not to affect the rights under this Indenture of the Holders of any other Series
of Securities.

        Section 9.03    Revocation and Effect of Consents and Waivers.    A
consent to an amendment or a waiver by a Holder of a Security shall bind the
Holder and every subsequent Holder of that Security or portion of the Security
that evidences the same debt as the consenting Holder's Security, even if
notation of the consent or waiver is not made on the Security. However, any such
Holder or subsequent Holder may revoke the consent or waiver as to such Holder's
Security or portion of the Security if the Trustee receives the notice of
revocation before the date the amendment or waiver becomes effective. After an
amendment or waiver becomes effective, it shall bind every Securityholder of
that particular Series. An amendment or waiver becomes effective upon the
execution of such amendment or waiver by the Trustee.

        The Issuer may, but shall not be obligated to, fix a record date for the
purpose of determining the Securityholders of a particular Series entitled to
give their consent or take any other action described above or required or
permitted to be taken pursuant to this Indenture or any applicable supplemental
indenture. If a record date is fixed, then notwithstanding the immediately
preceding paragraph, those Persons who were Securityholders at such record date
(or their duly designated proxies), and only those Persons, shall be entitled to
give such consent, to revoke any consent previously given or to take any such
action, whether or not such Persons continue to be Holders after such record
date. No such consent shall be valid or effective for more than 120 days after
such record date.

        Section 9.04    Notation on or Exchange of Securities.    If an
amendment changes the terms of a Security, the Trustee may require the Holder of
the Security to deliver it to the Trustee. The Trustee may place an appropriate
notation on the Security regarding the changed terms and return it to the
Holder. Alternatively, if the Issuer or the Trustee so determines, the Issuer in
exchange for the Security shall issue and execute and the Trustee shall
authenticate and deliver a new Security that reflects the changed terms. Failure
to make the appropriate notation or to issue, execute, authenticate or deliver a
new Security shall not affect the validity of such amendment.

        Section 9.05    Trustee To Sign Amendments.    The Trustee shall sign
any amendment, consent or waiver authorized pursuant to this Article IX if the
amendment consent or waiver does not adversely affect the rights, duties,
liabilities or immunities of the Trustee. If it does, the Trustee may but need
not sign it. In signing such amendment, consent or waiver, the Trustee shall be
entitled to receive indemnity reasonably satisfactory to it and to receive, and
(subject to Section 7.01) shall be fully protected in relying upon, an Officers'
Certificate and an Opinion of Counsel stating that such amendment consent or
waiver is authorized or permitted by this Indenture or the applicable
supplemental indenture.

        Section 9.06    Payment for Consent.    Neither the Issuer nor any
Affiliate of the Issuer shall, directly or indirectly, pay or cause to be paid
any consideration, whether by way of interest, fee or otherwise, to any Holder
for or as an inducement to any consent, waiver or amendment of any of the terms
or provisions of this Indenture or any Subsidiary Guaranty or the Securities
unless such consideration is offered to be paid to all Holders that so consent,
waive or agree to amend in the time frame set forth in solicitation documents
relating to such consent, waiver or agreement.

34

--------------------------------------------------------------------------------




ARTICLE X
GUARANTIES


        Section 10.01    Guaranties.    If Guaranties have been provided for any
particular Series of Securities pursuant to Section 2.02, each applicable
Guarantor hereby unconditionally and irrevocably guarantees, jointly and
severally, to each Holder of Securities of such Series, to the Trustee and its
successors and assigns: (a) the full and punctual payment of all of the
principal of, and any premium and interest on, the Securities of such Series
when due, whether at maturity, by acceleration, by redemption or otherwise, and
all other monetary obligations of the Issuer under this Indenture and the
Securities of such Series; and (b) the full and punctual performance within
applicable grace periods of all other obligations of the Issuer under this
Indenture with respect to the Securities of such Series and under the Securities
of such Series (all the foregoing being hereinafter collectively called the
"Guaranteed Obligations"). Each Guarantor further agrees that the Guaranteed
Obligations may be extended or renewed, in whole or in part, without notice or
further assent from such Guarantor and that such Guarantor will remain bound
under this Article X notwithstanding any extension or renewal of any Guaranteed
Obligation.

        In addition, if Guaranties have been provided pursuant to Section 2.02
for a particular Series of Securities, each applicable Guarantor waives:
(1) presentation to, demand of, payment from and protest to the Issuer of any of
the Guaranteed Obligations and also waives notice of protest for non-payment;
and (2) notice of any default under the Securities of such Series or the
Guaranteed Obligations, and agrees that the Holders of such Securities may
exercise their rights of enforcement under its Guaranty without first exercising
their rights of enforcement directly against the Issuer. The obligations of each
Guarantor hereunder shall not be affected by: (a) the failure of any Holder or
the Trustee to assert any claim or demand or to enforce any right or remedy
against the Issuer or any other Person under this Indenture, the Securities or
any other agreement or otherwise; (b) any extension or renewal of any thereof;
(c) any rescission, waiver, amendment or modification of any of the terms or
provisions of this Indenture, the Securities or any other agreement; (d) the
release of any security held by any Holder or the Trustee for the Guaranteed
Obligations or any of them; (e) the failure of any Holder or the Trustee to
exercise any right or remedy against any other guarantor of the Guaranteed
Obligations; or (f) any change in the ownership of such Guarantor.

        If Guaranties have been provided for a particular Series of Securities
pursuant to Section 2.02, each applicable Guarantor further agrees that its
Guaranty constitutes a guarantee of payment, performance and compliance when due
(and not a guarantee of collection) and waives any right to require that any
resort be had by any Holder or the Trustee to any security held for payment of
the Guaranteed Obligations.

        If Guaranties have been provided for a particular Series of Securities
pursuant to Section 2.02, and except as expressly set forth in Sections 8.01(b),
10.02 and 10.06, the obligations of each applicable Guarantor hereunder shall
not be subject to any reduction, limitation, impairment or termination for any
reason, including any claim of waiver, release, surrender, alteration or
compromise, and shall not be subject to any defense of setoff, counterclaim,
recoupment or termination whatsoever or by reason of the invalidity, illegality
or unenforceability of the Guaranteed Obligations or otherwise. Without limiting
the generality of the foregoing, the obligations of each Guarantor herein shall
not be discharged or impaired or otherwise affected by the failure of any Holder
or the Trustee to assert any claim or demand or to enforce any remedy under this
Indenture, the Securities or any other agreement, by any waiver or modification
of any thereof, by any default, failure or delay, willful or otherwise, in the
performance of the obligations, or by any other act or thing or omission or
delay to do any other act or thing which may or might in any manner or to any
extent vary the risk of such Guarantor or would otherwise operate as a discharge
of such Guarantor as a matter of law or equity.

35

--------------------------------------------------------------------------------



        If Guaranties have been provided for a particular Series of Securities
pursuant to Section 2.02, each applicable Guarantor further agrees that its
Guaranteed Obligations herein shall continue to be effective or be reinstated,
as the case may be, if at any time payment, or any part thereof, of principal
of, or premium or interest on, any Guaranteed Obligation is rescinded or must
otherwise be restored by any Holder or the Trustee upon the bankruptcy or
reorganization of the Issuer or otherwise.

        In furtherance of the foregoing and not in limitation of any other right
which any Holder or the Trustee has at law or in equity against any Guarantor by
virtue hereof, upon the failure of the Issuer to pay the principal of, or
premium or interest on, any Guaranteed Obligation when and as the same shall
become due, whether at maturity, by acceleration, by redemption or otherwise, or
to perform or comply with any other Guaranteed Obligation, each Guarantor hereby
promises to and shall, upon receipt of written demand by the Trustee, forthwith
pay, or cause to be paid, in cash, to the Holders or the Trustee an amount equal
to the sum of: (1) the unpaid amount of such Guaranteed Obligations; (2) accrued
and unpaid interest on such Guaranteed Obligations (but only to the extent not
prohibited by law); and (3) all other monetary Guaranteed Obligations of the
Issuer to the Holders and the Trustee.

        Each Guarantor agrees that, as between it, on the one hand, and the
Holders and the Trustee, on the other hand: (x) the maturity of the Guaranteed
Obligations may be accelerated as provided in Article VI for the purposes of
such Guarantor's Guaranty herein, notwithstanding any stay, injunction or other
prohibition preventing such acceleration in respect of the Guaranteed
Obligations; and (y) in the event of any declaration of acceleration of such
Obligations as provided in Article VI, such Guaranteed Obligations (whether or
not due and payable) shall forthwith become due and payable by such Guarantor
for the purposes of this Section.

        If Guaranties have been provided for a particular Series of Securities
pursuant to Section 2.02, each applicable Guarantor also agrees to pay any and
all costs and expenses (including reasonable fees and expenses of attorneys and
other agents) incurred by the Trustee or any Holder in enforcing any rights
under this Section.

        Section 10.02    Limitation on Liability.    Any term or provision of
this Indenture to the contrary notwithstanding, the maximum aggregate amount of
the Guaranteed Obligations by any Subsidiary Guarantor shall not exceed the
maximum amount that can be hereby guaranteed without rendering this Indenture,
as it relates to such Guarantor, or the applicable supplemental indenture
voidable under applicable law relating to fraudulent conveyance or fraudulent
transfer or similar laws affecting the rights of creditors generally.

        Section 10.03    Successors and Assigns.    If Guaranties have been
provided for a particular Series of Securities pursuant to Section 2.02, this
Article X shall be binding upon each Guarantor so providing a Guaranty with
respect to such Series and its successors and assigns and shall inure to the
benefit of the successors and assigns of the Trustee and the Holders and, in the
event of any transfer or assignment of rights by any Holder or the Trustee, the
rights and privileges conferred upon that party in this Indenture and in such
Series of Securities shall automatically extend to and be vested in such
transferee or assignee, all subject to the terms and conditions of this
Indenture.

        Section 10.04    No Waiver.    Neither a failure nor a delay on the part
of the Trustee or the Holders in exercising any right, power or privilege under
this Article X shall operate as a waiver thereof, nor shall a single or partial
exercise thereof preclude any other or further exercise of any right, power or
privilege. The rights, remedies and benefits of the Trustee and the Holders
herein expressly specified are cumulative and not exclusive of any other rights,
remedies or benefits which they may have under this Article X or this Indenture
at law, in equity, by statute or otherwise.

        Section 10.05    Modification.    No modification, amendment or waiver
of any provision of this Article X, nor the consent to any departure by any
Guarantor therefrom, shall in any event be effective

36

--------------------------------------------------------------------------------




unless the same shall be in writing and signed by the Trustee, and then such
waiver or consent shall be effective only in the specific instance and for the
purpose for which given. No notice to or demand on any Guarantor in any case
shall entitle such Guarantor to any other or further notice or demand in the
same, similar or other circumstances.

        Section 10.06    Release of Subsidiary Guarantor.    Upon: (i) the sale
or other disposition (including by way of consolidation, amalgamation or
merger), in one transaction or a series of related transactions, of a majority
of the total voting power of the Capital Stock or other interests of a
Subsidiary Guarantor (other than to the Parent, the Issuer or any of their
Subsidiaries); or (ii) the sale or other disposition of all or substantially all
the assets of such Subsidiary Guarantor (other than to the Parent, the Issuer or
any of their respective Subsidiaries); or (iii) if at any time when no Event of
Default has occurred and is continuing, such Subsidiary Guarantor no longer
guarantees (or which guarantee is being simultaneously released or will be
immediately released after the release of the Subsidiary Guarantor) Debt of the
Parent or the Issuer under (A) the Parent's or the Issuer's then existing
primary revolving credit facility; (B) the Existing Notes; and (C) the
Additional Debt, such Subsidiary Guarantor shall automatically be deemed
released from all obligations under this Article X without any further action
required on the part of the Trustee or any Holder. At the request of the Issuer,
the Trustee shall execute and deliver an appropriate instrument, including a
supplemental indenture, evidencing such release.

        Section 10.07    Contribution.    If Guaranties have been provided for a
particular Series of Securities pursuant to Section 2.02, each Subsidiary
Guarantor that makes a payment under its Subsidiary Guaranty shall be entitled
upon payment in full of all Guaranteed Obligations with respect to such Series
to a contribution from each other Subsidiary Guarantor so providing a Subsidiary
Guaranty with respect to such Series of Securities in an amount equal to such
other Subsidiary Guarantor's pro rata portion of such payment based on the
respective net assets of all the Subsidiary Guarantors so providing a Subsidiary
Guaranty with respect to such Series of Securities at the time of such payment
determined in accordance with GAAP.


ARTICLE XI
MISCELLANEOUS


        Section 11.01    Notices.    Any notice or communication shall be in
writing and delivered in person or mailed by first-class mail addressed as
follows:

if to the Issuer or any Guarantor:

Molson Coors International LP
1225 17th Street
Denver, Colorado 80202
Attention: Chief Legal Officer


if to the Trustee:

Computer Trust Company of Canada
100 University Avenue
9th Floor, North Tower
Toronto, Ontario M5J 2Y1
Attention: Manager, Corporate Trust

        The Issuer, any Guarantor or the Trustee by notice to the other may
designate additional or different addresses for subsequent notices or
communications.

37

--------------------------------------------------------------------------------



        Any notice or communication mailed to a Securityholder shall be mailed
to the Securityholder at the Securityholder's address as it appears on the
registration books of the Registrar and shall be sufficiently given if so mailed
within the time prescribed.

        Failure to mail a notice or communication to a Securityholder or any
defect in it shall not affect its sufficiency with respect to other
Securityholders. If a notice or communication is mailed in the manner provided
above, it is duly given, whether or not the addressee receives it.

        Section 11.02    Certificate and Opinion as to Conditions
Precedent.    Upon any request or application by the Issuer or the Parent to the
Trustee to take or refrain from taking any action under this Indenture, the
Issuer shall furnish to the Trustee:

(1)an Officers' Certificate in form and substance reasonably satisfactory to the
Trustee stating that, in the opinion of the signers, all conditions precedent,
if any, provided for in this Indenture relating to the proposed action have been
complied with; and

(2)an Opinion of Counsel in form and substance reasonably satisfactory to the
Trustee stating that, in the opinion of such counsel, all such conditions
precedent have been complied with.

        Section 11.03    Statements Required in Certificate or Opinion.    Each
certificate or opinion with respect to compliance with a covenant or condition
provided for in this Indenture shall include:

        (1)   a statement that the individual making such certificate or opinion
has read and understands such covenant or condition;

(2)a brief statement as to the nature and scope of the examination or
investigation upon which the statements or opinions contained in such
certificate or opinion are based;

(3)a statement that, in the opinion of such individual, he has made such
examination or investigation as is necessary to enable him to express an
informed opinion as to whether or not such covenant or condition has been
complied with; and

(4)a statement as to whether or not, in the opinion of such individual, such
covenant or condition has been complied with.

        Section 11.04    When Securities Disregarded.    In determining whether
the Holders of the required principal amount of Securities have concurred in any
direction, waiver or consent, Securities owned by the Issuer or by any Person
directly or indirectly controlling or controlled by or under direct or indirect
common control with the Issuer shall be disregarded and deemed not to be
outstanding, except that, for the purpose of determining whether the Trustee
shall be protected in relying on any such direction, waiver or consent, only
Securities which the Trustee knows are so owned shall be so disregarded. Also,
subject to the foregoing, only Securities outstanding at the time shall be
considered in any such determination.

        Section 11.05    Rules by Trustee, Paying Agent and Registrar.    The
Trustee may make reasonable rules for action by or a meeting of Securityholders;
provided that Securityholders representing a majority of the outstanding
principal amount of the Securities of any Series shall be entitled to direct the
Trustee to call such a meeting. The Registrar and the Paying Agent may make
reasonable rules for their functions.

        Section 11.06    Legal Holidays.    A "Legal Holiday" is a Saturday, a
Sunday or a day on which banking institutions are authorized or required by law
or executive order to close in the City of Toronto, Ontario, Canada. If a
payment date is a Legal Holiday, payment shall be made on the next succeeding
day that is not a Legal Holiday, and no interest shall accrue for the
intervening period. If a regular record date is a Legal Holiday, the record date
shall not be affected.

38

--------------------------------------------------------------------------------



        Section 11.07    Governing Law.    This Indenture and the Securities
shall be governed by, and construed in accordance with, the laws of the State of
New York but without giving effect to applicable principles of conflicts of law
to the extent that the application of the laws of another jurisdiction would be
required thereby.

        Section 11.08    No Recourse Against Others.    A director, officer,
employee or stockholder, as such, of the Issuer or any Guarantor shall not have
any liability for any obligations of the Issuer under the Securities or this
Indenture or of such Guarantor under its Guaranty or this Indenture or for any
claim based on, in respect of or by reason of such obligations or their
creation. By accepting a Security, each Securityholder waives and releases all
such liability. The waiver and release shall be part of the consideration for
the issue of the Securities.

        Section 11.09    Successors.    All agreements of the Issuer and the
Guarantors in this Indenture and the Securities shall bind their respective
successors. All agreements of each Trustee in this Indenture shall bind its
successors.

        Section 11.10    Appointment of Authorized Agent.    By execution and
delivery of this Agreement, the Issuer acknowledges that it has, by separate
written instrument, appointed and designated, without power of revocation,
Molson Coors Brewing Company, with offices on the date hereof located at 1225
17th Street, Suite 1875, Denver, Colorado 80202, as its authorized agent (the
"Authorized Agent") to accept and acknowledge on its behalf service of any and
all process which may be served in any claim, counterclaim or dispute of any
kind or nature whatsoever arising out of or in any way relating to this
Agreement or the transactions contemplated hereby brought in any New York State
or United States federal court located in the Borough of Manhattan, the city of
New York, New York. Such service may be made by delivering a copy of such
process to the Issuer in care of the Authorized Agent at the address specified
above for the Authorized Agent and obtaining a receipt therefor, and the Issuer
hereby irrevocably authorizes and directs the Authorized Agent to accept such
service on its behalf.

        If the Authorized Agent is amalgamated or consolidated with or merged
into another entity incorporated in the United States (a "U.S. Entity"), then
the surviving entity shall succeed as, and shall be substituted for, the
Authorized Agent. If the Authorized Agent is amalgamated or consolidated with or
merged into a subsidiary of Parent that is not a U.S. Entity, is sold or
transferred to another Person or is liquidated, then the Issuer shall appoint
another United States subsidiary of Parent or CT Corporation System as the
authorized agent for service of process.

        Section 11.11    Multiple Originals.    The parties may sign any number
of copies of this Indenture. Each signed copy shall be an original, but all of
them together represent the same agreement. One signed copy is enough to prove
this Indenture.

        Section 11.12    Table of Contents; Headings.    The table of contents,
cross-reference sheet and headings of the Articles and Sections of this
Indenture have been inserted for convenience of reference only, are not intended
to be considered a part hereof and shall not modify or restrict any of the terms
or provisions hereof.

        Section 11.13    Language of Notices, Etc.    Any request, demand,
authorization, direction, notice, consent or waiver required or permitted under
this Indenture shall be in the English language, except that any published
notice may be in an official language of the company of publication, or unless
otherwise required by applicable law.

        Section 11.14    Submission to Jurisdiction.    Each of the Issuer and
the Guarantors (i) submits for itself and its property in any legal action or
proceeding relating to this Indenture, or for recognition and enforcement of any
judgment in respect thereof, to the non-exclusive general jurisdiction of the
courts of the State of New York, the courts of the United States for the
Southern District of New York, and appellate courts from any thereof;
(ii) consents that any such action or proceeding may be brought in such courts,
waives any objection that it may now or hereafter have to the venue of any such
action

39

--------------------------------------------------------------------------------




or proceeding in any such court or that such action or proceeding was brought in
an inconvenient court and agrees not to plead or claim the same; (iii) agrees
that service of process in any such action or proceeding may be effected by
mailing a copy thereof by registered or certified mail (or any substantially
similar form of mail), postage prepaid, to the address of the Authorized Agent
it at its address set forth above at such other address of which the Trustee
shall have been notified pursuant thereto; and (iv) agrees that nothing herein
shall affect the right to effect service of process in any other manner
permitted by law or shall limit the right to sue in any other jurisdiction.

        Section 11.15    Force Majeure.    Except for the payment obligations of
the Issuer and Guarantors contained herein, none of the parties shall be liable
to the others, or held in breach of this Agreement, if prevented, hindered, or
delayed in the performance or observance of any provision contained herein by
reason of act of God, riots, terrorism, acts of war, epidemics, governmental
action or judicial order, earthquakes, or any other similar causes (including,
but not limited to, mechanical, electronic or communication interruptions,
disruptions or failures). Performance times under this Agreement shall be
extended for a period of time equivalent to the time lost because of any delay
that is excusable under this Section.

        IN WITNESS WHEREOF, the parties have caused this Indenture to be duly
executed as of the date first written above.

 
   
   
   
    MOLSON COORS INTERNATIONAL LP, by its General Partner, Molson Coors
International General ULC
 
 
By:
 
/s/ SAMUEL D. WALKER


--------------------------------------------------------------------------------

        Name:   Samuel D. Walker         Title:   Vice President and Secretary
GUARANTORS:
 
 
 
 
 
 
 
 
MOLSON COORS BREWING COMPANY
 
 
By:
 
/s/ SAMUEL D. WALKER


--------------------------------------------------------------------------------

        Name:   Samuel D. Walker         Title:   Chief Legal Officer and
Secretary
 
 
COORS BREWING COMPANY
 
 
By:
 
/s/ SAMUEL D. WALKER


--------------------------------------------------------------------------------

        Name:   Samuel D. Walker         Title:   Chief Legal Officer and
Secretary
 
 
MOLSON CANADA 2005
 
 
By:
 
/s/ E. JAY WELLS


--------------------------------------------------------------------------------

        Name:   Earl Wells         Title:   Chief Financial Officer

40

--------------------------------------------------------------------------------



 
   
   
   

 
 
CBC HOLDCO, INC.
 
 
By:
 
/s/ SAMUEL D. WALKER


--------------------------------------------------------------------------------

        Name:   Samuel D. Walker         Title:   Chief Legal Officer and
Secretary
 
 
COORS INTERNATIONAL HOLDCO ULC
 
 
By:
 
/s/ E. JAY WELLS


--------------------------------------------------------------------------------

        Name:   Earl Wells         Title:   Chief Financial Officer
 
 
MOLSON COORS CALLCO ULC
 
 
By:
 
/s/ E. JAY WELLS


--------------------------------------------------------------------------------

        Name:   Earl Wells         Title:   Chief Financial Officer
 
 
MOLSON COORS INTERNATIONAL GENERAL ULC
 
 
By:
 
/s/ E. JAY WELLS


--------------------------------------------------------------------------------

        Name:   Earl Wells         Title:   Chief Financial Officer
 
 
MOLSON COORS CAPITAL FINANCE ULC
 
 
By:
 
/s/ E. JAY WELLS


--------------------------------------------------------------------------------

        Name:   Earl Wells         Title:   Vice President
TRUSTEE:
 
 
 
 
 
 
 
 
COMPUTERSHARE TRUST COMPANY OF CANADA
 
 
By:
 
/s/ PATRICIA WAKELIN


--------------------------------------------------------------------------------

        Name:   Patricia Wakelin         Title:   Corporate Trust Officer
 
 
By:
 
/s/ KEMI ATAWO


--------------------------------------------------------------------------------

        Name:   Kemi Atawo         Title:   Corporate Trust Officer

41

--------------------------------------------------------------------------------





QuickLinks


EXHIBIT 10.38.1



TABLE OF CONTENTS
ARTICLE I DEFINITIONS AND INCORPORATION BY REFERENCE
ARTICLE II THE SECURITIES
ARTICLE III REDEMPTION
ARTICLE IV COVENANTS
ARTICLE V MERGER AND CONSOLIDATION
ARTICLE VI DEFAULTS AND REMEDIES
ARTICLE VII TRUSTEE
ARTICLE VIII DISCHARGE OF INDENTURE; DEFEASANCE
ARTICLE IX AMENDMENTS
ARTICLE X GUARANTIES
ARTICLE XI MISCELLANEOUS
